Exhibit 10.88

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially.

Execution Copy

 

 

 

LICENSE AGREEMENT

BETWEEN

CETACEA LIMITED

AND

Q-MED AB

 

 

 



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement is made and entered into this 2nd day of June, 2009 by
and between Q-MED AB, a corporation of organized under the laws of the Kingdom
of Sweden with corporate registration number 556258-6882 (“Q-Med”), and CETACEA
LIMITED, a limited company organized under the laws of the Republic of Ireland
(“Ireland”). Each of Q-Med and Ireland shall be referred to herein as a “Party”
and collectively as the “Parties.”

BACKGROUND:

Q-Med is engaged in the research, development and commercialization of
pharmaceutical products and/or medical devices. Q-Med has developed its Deflux®
and Solesta® products containing polymerized and cross-linked hyaluronic acid
and dextranomer microspheres, wherein the hyaluronic acid is derived from
non-animal sources, for the treatment of urinal incontinence and vesicoureteral
reflux and fecal incontinence respectively. Ireland possesses capabilities in
the promotion and marketing of pharmaceutical products and/or medical devices
and is a wholly-owned subsidiary of Q-Med. Q-Med desires to grant, and Ireland
desires to obtain, the rights and licenses set forth herein with respect to
Licensed Products (as defined herein), upon the terms and conditions set forth
in this Agreement (as defined herein).

 

2



--------------------------------------------------------------------------------

The Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. All capitalized terms not otherwise defined in this Agreement
shall have the meaning given to such term in the Ireland Supply Agreement. For
the purposes of this Agreement, the following words and phrases shall have the
following meanings:

“937 Patent” means the patent bearing U.S. Patent No. 5,827,937 and entitled
“Polysaccharide gel composition” and any of its foreign counterparts, together
with any extensions, reissues, continuations, divisionals,
continuations-in-part, reexamination certificates, substitutions or renewals,
supplemental protection certificates or certificates of inventions thereof.

“Actions” means any action, claim, suit, litigation, arbitration, investigation,
notification or other proceeding brought by a Governmental Authority or other
person.

“Affiliate” of an entity means any other entity that, directly or indirectly,
controls, is controlled by, or is under common control with, the entity. For
purposes of this definition, the ownership of 50% or more of the equity or
voting interests in such other entity shall presumptively mean that such entity
“controls” such other entity. An entity that is an investment company
(including, for the avoidance of doubt, Oceana Holding, LLC), whether or not
registered under the Investment Company Act of 1940, as amended, shall not be
deemed an Affiliate of Ireland.

“Agreement” means this Agreement and all schedules and exhibits attached hereto,
as the same may be amended or supplemented from time to time in accordance with
the terms hereof.

“ASP” means the Average Sales Price, which shall be calculated by dividing the
Net Sales of Licensed Product in the applicable territory in a quarter or other
measurement period agreed to by the parties, by the number of Units of Licensed
Product reflected in such Net Sales.

“Business Day” means any day between and including Monday through Friday;
provided, that, with respect to any payment to be made or forecast or notice to
be provided hereunder by a Party, if the date on which such payment, forecast or
notice is due falls on a

 

3



--------------------------------------------------------------------------------

national bank holiday (by law or executive order) in the country in which the
principal place of business of either Party (or, in the case of a payment, only
the paying Party) is located, such payment, forecast or notice shall be due on
the next day on which banks in such country(ies) are open for business.

“CE Mark” means the CE marking of conformity/EC Design Examination issued by a
Notified Body in the European Union, including 2021098CE03 and 2021098DE05 for
the Deflux Product and CE 2021098CE08 and DE 2021098DE12 for the Solesta
Product.

“Commercialization” or “Commercialize” means any and all activities directed to:
(i) marketing, promoting, distributing, importing, offering to sell and/or
selling the Licensed Products, including market research, seeking appropriate
reimbursement, billing and coding support for physicians and clinics, product
related public relations, planning, detailing, marketing, distribution, creative
development of visual sales aids, direct mail, telemarketing and teledetailing,
media placement and advertising, field marketing events, and sales meetings; and
(ii) medical affairs support (including medical education programs, medical
meetings and educational grants), regulatory affairs and quality assurance
support (including adverse event reporting and post-market surveillance studies,
whether for marketing purposes, post-marketing experience investigations,
regulatory compliance or as a condition to obtaining, maintaining or amending a
Regulatory Approval). For purposes of clause (i) of this definition, in reading
Sections 2.4 and 3.1(b) below, this term shall include products other than
Licensed Products.

“Commercially Reasonable Efforts” means, with respect to Ireland, exerting such
effort and employing such resources as would normally be exerted or employed by
a U.S. specialty pharmaceutical company of comparable revenues, assets and
committed capital resources as Ireland, or, with respect to Q-Med, a Swedish
medical device company, taking into

 

4



--------------------------------------------------------------------------------

account all relevant considerations including, the phase of development of, and
technical risks relating to, the product, the development and proprietary
positions of Third Parties, the regulatory structure involved, the likely cost
of goods, the competitiveness and size of the relevant marketplace, and the
potential profitability of the Licensed Product, when utilizing sound and
reasonable scientific, business and medical practice and judgment.

“Confidential Information” shall have the meaning set forth in Section 10.1.

“Control” or “Controlled” means, with respect to any item of Information or any
intellectual property right, the possession (other than pursuant to this
Agreement) of the right or ability of a Party or any of its Affiliates to grant
to the other Party or a Third Party access to and/or a license under such item
or right as provided herein without violating the terms of any agreement or
arrangement with any Third Party existing before or after the Effective Date.

“Deflux Product” means the product containing a biocompatible gel composition
formed from polymerized and cross-linked hyaluronic acid and dextranomer
microspheres, wherein the hyaluronic acid is derived from non-animal sources,
that is a formulation contained in a disposable syringe, excluding the Deflux
needle, as more specifically described on Schedule B attached to the Ireland
Supply Agreement, and as such Schedule B may be amended from time to time in
accordance with Section 2.3 of the Ireland Supply Agreement.

“Effective Date” means the date of the consummation of the transactions set
forth in the SPA.

“Establishment License” means Registration number 9710154 and Owner/Operator
number 9042143.

“European Union” means all members of the European Union, as applicable from
time to time.

 

5



--------------------------------------------------------------------------------

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Governmental Authority” means any supranational, national, federal, state,
provincial or local judicial, legislative, executive or regulatory authority.

“IDE” means an investigational device exemption or other application required to
be submitted to Regulatory Authorities and be approved or otherwise legally
effective before the commencement of any human clinical study of a Licensed
Product.

“Improvements” means any improvement or modification of a then-existing Licensed
Product (including new clinical uses of and modifications to the formulation),
whether or not patented, in the Licensed Field.

“Information” means any and all know-how and information, trade secrets,
clinical development and other technical and marketing information related to
the Licensed Products (whether or not confidential, proprietary, patented or
patentable), and all tangible embodiments of any of the foregoing in written,
electronic or any other form, that are necessary or reasonably useful, in the
ordinary course of business, for the use, distribution, importation or
Commercialization of a Licensed Product in the Territory, including sales and
marketing materials, and medical, clinical, pre-clinical, product development,
stability, toxicological testing and other scientific data, relating to the
Licensed Products; provided, however, that Information shall not include
information that either Party is under an obligation to unrelated Third Parties
not to disclose, such as patient data, and Information shall not include any
non-public information from which any manufacturing process employed by or on
behalf of Q-Med in the production of a Licensed Product can be derived by one
reasonably skilled in the art and science of medical device, chemical and/or
pharmaceutical manufacturing.

“Ireland Losses” has the meaning given in Section 9.1 below.

 

6



--------------------------------------------------------------------------------

“Licensed Field” means diagnosis, treatment or prevention of (a) urological
indications including urinary and fecal incontinence, (b) gastroenterology
focused indications involving the gastrointestinal tract including umbilical
hernia, below, but not including, the vocal chords or (c) any combination of the
foregoing.

“Licensed Product” means (a) the Deflux Product and Solesta Product and all
Improvements thereof, and (b) all other biocompatible gel compositions
containing polymerized and cross-linked hyaluronic acid, derived from a
non-animal source, and dextranomer microspheres, and all Improvements thereof,
that, in all such cases, is a formulation that is capable of being administered
by an injection through a needle for use in the Licensed Field.

“Losses” means Q-Med Losses or Ireland Losses, each as defined below, as the
context requires.

“Major Markets” means Canada and the following countries within the European
Union: France, Germany, Spain, Italy and the United Kingdom.

“Manufacture” and “Manufacturing” and other forms of such words means the
manufacturing, processing, filling, handling, storage, packaging and quality
control testing (including in-process, raw materials, component, manufacturing
product release and stability testing) of Licensed Products.

“Market Launch” means the first offer of a Licensed Product other than the
Deflux Product for commercial sale to the public following Regulatory Approval.

“NASHA Trademark” has the meaning given in Section 2.1(c) below. For purposes of
clarity, the NASHA Trademark shall not be deemed a Q-Med Trademark.

 

7



--------------------------------------------------------------------------------

“Net Sales” means the gross sales invoiced to Third Parties by Ireland, its
Affiliates or Sublicensees for the Licensed Products in finished packaged form,
less the following deductions, in accordance with GAAP (to the extent such
amounts are included in the amount invoiced for such Licensed Product and are
customary and reasonable):

(a) any refunds for rejects, defects and returned product (including those
subject to recall), and trade, quantity, promotional, early payment and other
customary discounts actually allowed and taken directly with respect to such
sales; provided, that where any such discount is based on sales of a bundled set
of products in which Licensed Product is included, the discount shall be
allocated to such Licensed Product on a pro rata basis based upon the sales
value (i.e. the unit average selling price in the prior quarter multiplied by
the unit volume) of such Licensed Product relative to the sales value
contributed by the other constituent products in the bundled set, with respect
to such sale;

(b) any rebates or chargebacks (including rebates to governmental authorities
and managed care organizations);

(c) any sales, use, occupation, or excise taxes, duties or other governmental
charges imposed and paid with respect to the sale (including VAT), delivery or
use of such Licensed Products (excluding national, state or local taxes based on
net income or gross receipts taxes imposed in lieu of net income taxes);

(d) any freight, postage, or transportation insurance charges; and

(e) wholesaler or distributor fees for physical distribution of Licensed
Products.

Notwithstanding the foregoing, (i) no discount, allowance, rebate, chargeback,
or any similar amount, however designated, that is given or associated with the
purchase by the Third Party of any product other than the Licensed Product, or
with the purchase or provision of any

 

8



--------------------------------------------------------------------------------

service, shall be taken into consideration in calculating any deductions from
the invoiced amount, and (ii) no deductions shall be taken for sales commissions
and fees and other marketing and sales costs. Such amounts shall be determined
from the books and records of Ireland, its Affiliates and Sublicensees, all of
which shall be maintained in accordance with generally accepted accounting
principles, consistently applied. In the case of any sale of a Licensed Product
for consideration other than cash, such as barter or countertrade, Net Sales
shall be calculated on the fair market value of the consideration received. For
the avoidance of doubt, sales on a named patient basis or for compassionate use
shall be included in Net Sales.

For purposes of clarity, in calculating Net Sales of Licensed Products: (i) to a
person who renders any service to a Selling Party, in no event shall the price
of the Licensed Product be discounted to reflect any portion of such services,
except for incidental distribution services customarily rendered by a seller of
comparable products without charge; and (ii) sold in a bundle with other
products, the price shall reflect the discount permitted under Section 5.8
below.

“Notified Body” means the certification organization designated by the relevant
Member State of the European Union, authorized to conduct conformity assessments
in accordance with the procedures listed in the European Council Directive
concerning Medical Devices, 93/42/EEC (OJ No L 169/1, July 12, 1993), as
amended.

“Old Technology” has the meaning ascribed to the term “Technology” as defined in
and as limited by the Biomatrix License Agreement.

“Prior Agreements” means, collectively:

(a) that certain Settlement Agreement dated as of September 28, 1999 by and
between Biomatrix, Inc., and Bengt Agerup, Q-Med AB (publ), Medinvent, Qymed
Sarl, Q-Med (UK) Ltd., Q-Med GmbH, Q-Med (Sweden) Australia Pty Ltd., Qvestor
AB, Spectra Lab AB, Q-Med Inc., and Q-Med Scandinavia Inc.;

 

9



--------------------------------------------------------------------------------

(b) that certain License Agreement dated as of September 28, 1999 by and between
Biomatrix, Inc., and Bengt Agerup, Q-Med AB (publ), Medinvent, Qymed Sarl, Q-Med
(UK) Ltd., Q-Med GmbH, Q-Med (Sweden) Australia Pty Ltd., Qvestor AB, Spectra
Lab AB, Q-Med Inc., and Q-Med Scandinavia Inc. (the “Biomatrix License
Agreement”); and

(c) that certain Royalty Agreement dated as of September 28, 1999, by and
between by and between Biomatrix, Inc., and Bengt Agerup, Q-Med AB (publ),
Medinvent, Qymed Sarl, Q-Med (UK) Ltd., Q-Med GmbH, Q-Med (Sweden) Australia Pty
Ltd., Qvestor AB, Spectra Lab AB, Q-Med Inc., and Q-Med Scandinavia Inc., as
each has been amended by that certain Amendment dated as of September 10, 2004
between and among Genzyme Corporation, as successor in interest to Biomatrix,
Inc., and the other parties to each of the foregoing agreements.

“Q-Med Copyrights” means any published or unpublished work related to
Commercialization of the Licensed Products that is Controlled by Q-Med or any of
its Affiliates at any time during the Term.

“Q-Med Domain Names” means all internet uniform resource locators and domain
names related to the Commercialization of the Licensed Products that are
Controlled by Q-Med or any of its Affiliates at any time during the Term. The
Q-Med Domain Names in existence as of the Effective Date are as set forth on
Schedule C hereto.

“Q-Med Field” means all uses outside the Licensed Field for: (a) the Solesta
Product and all Improvements thereof; (b) the Deflux Product and all
Improvements thereof; and (c) all other biocompatible gel compositions
containing polymerized and cross-linked hyaluronic acid, derived from a
non-animal source, and dextranomer microspheres, and all Improvements thereof
that, in all such cases, is a formulation that can be administered by an
injection through a needle.

 

10



--------------------------------------------------------------------------------

“Q-Med IP” means the Q-Med Copyrights, Q-Med Domain Names, Q-Med Patents, the
Q-Med Trademarks and the Q-Med Information.

“Q-Med Information” means all Information that is Controlled by Q-Med or any of
its Affiliates at any time during the Term.

“Q-Med Losses” has the meaning given in Section 9.2 below.

“Q-Med Patents” means the patent and patent applications set forth on Schedule A
and any other patent or patent application in the Territory Controlled by Q-Med
or any of its Affiliates at any time during the Term that covers the Licensed
Product for use in the Licensed Field, including composition of matter,
formulations, kits, delivery devices, method of manufacturing or use, together
with any extensions, reissues, continuations, divisionals,
continuations-in-part, reexamination certificates, substitutions or renewals,
supplemental protection certificates or certificates of inventions thereof.

“Q-Med Trademarks” means each trademark set forth on Schedule B, including marks
subsequently added by Q-Med and such other trademarks as the Parties may
mutually agree.

“QMS Supply Agreement” means the Supply Agreement, dated as of the date hereof,
between Q-Med and Q-Med Scandinavia Inc., as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

“Regulatory Approval” means any and all approvals (including any necessary
governmental price or reimbursement approvals), clearances, exemptions,
licenses, registrations or authorizations of the applicable Regulatory
Authority, necessary for the use, storage, import, promotion, marketing and sale
of Licensed Product in the Licensed Field in such jurisdiction in the Territory,
including all CE Marks.

 

11



--------------------------------------------------------------------------------

“Regulatory Authority” means any competent or other governmental authority
(whether supranational, national, foreign, federal, state, provincial, municipal
or other) administrative agency or commission regulating the exportation,
importation, use, or Commercialization of medical devices such as Licensed
Products in any jurisdiction within the Territory.

“Regulatory Filing” means the relevant application or submission for Regulatory
Approval of a Licensed Product, including a CE Mark in the European Union and
all supplements, modifications, amendments, reports, submissions, records and
other documents required to be filed with a Regulatory Authority in connection
therewith.

“ROW Countries” means all countries in the Territory. “ROW Country” is any of
the ROW Countries.

“SEK” means Swedish Krona, the currency currently used in Sweden or the
equivalent value in Euro if the Euro is adopted as the official currency used in
Sweden at the official exchange rate.

“Solesta PMA Approval Clinical Trial” means the trial bearing identification
number of 33 DA 0404 entitled “Randomized, Subject and Evaluator Blinded,
Sham-Controlled, Multi-Center Study to Evaluate Efficacy and Safety of NASHA/Dx
for the Treatment of Fecal Incontinence.”

“Solesta Product” means the product containing a biocompatible gel composition
formed from polymerized and cross-linked hyaluronic acid and dextranomer
microspheres, wherein the hyaluronic acid is derived from non-animal sources,
that is a formulation contained in a disposable syringe, as more specifically
described on Schedule B attached to the Ireland

 

12



--------------------------------------------------------------------------------

Supply Agreement, and as such Schedule B may be amended from time to time in
accordance with Section 2.3 of the Ireland Supply Agreement. Schedule B includes
descriptions of the Solesta Product (i) as sold by Q-Med on the Effective Date
and (ii) as currently being used in the PMA Approval Clinical Trial with respect
to the gel composition and as intended to be sold in the U.S.

“SPA” means that certain Stock Purchase Agreement, dated as of April 22, 2009,
entered into between Q-Med and Oceana Therapeutics LLC.

“Sublicensee” means an entity to which Ireland grants a sublicense of its rights
pursuant to Section 2.2 of this Agreement.

“Supply Agreements” means the Ireland Supply Agreement and the QMS Supply
Agreement.

“Term” shall have the meaning set forth in Section 11.1.

“Territory” means worldwide excluding the U.S.

“Third Party” means any person or entity other than Q-Med, Ireland or their
respective Affiliates or Sublicensees.

“Third Party IP” means any copyrights, domain names, patents and patent
applications, trademarks and Information or other intellectual property rights
owned or controlled by a Third Party.

“Units” means with respect to (a) the Solesta Product: a package containing four
pre-filled syringes, each containing 1 ml of gel, plus five needles plus a
package insert or instructions for use, or such other definition as the Parties
shall designate in the event of modifications to the Solesta Product hereunder
or pursuant to the Ireland Supply Agreement; (b) the Deflux Product: a package
containing one pre-filled syringe, containing 1 ml of gel, plus a package insert
or

 

13



--------------------------------------------------------------------------------

instructions for use, or such other definition as the Parties shall designate in
the event of modifications to the Deflux Product hereunder or pursuant to the
Ireland Supply Agreement, (c) other Licensed Products, such other definition as
the Parties shall designate.

“U.S.” means the United States and its territories and possessions, including
Puerto Rico.

1.2 Interpretation

(a) Whenever any provision of this Agreement uses the term “including” (or
“includes”), such term shall be deemed to mean “including without limitation” or
“including but not limited to” (or “includes without limitation” and “includes
but is not limited to”) regardless of whether the words “without limitation” or
“but not limited to” actually follow the term “including” (or “includes”);

(b) “Herein,” “hereby,” “hereunder,” “hereof,” and other equivalent words shall
refer to this Agreement as an entirety and not solely to the particular portion
of this Agreement in which any such word is used;

(c) All definitions set forth herein shall be deemed applicable whether the
words defined are used herein in the singular or the plural;

(d) Unless otherwise provided, all references to Sections, Articles, Schedules
and Appendices are to Sections, Articles, Schedules and Appendices of and to
this Agreement;

(e) All references to days, months, quarters, or years are references to
calendar days, calendar months, calendar quarters, or calendar years unless the
term “Business Days” is used; and

(f) Any reference to any supranational, national, federal, state, local, or
foreign statute or law shall be deemed to also refer to all rules and
regulations promulgated thereunder, within any jurisdiction or jurisdictions
subject thereto unless the context requires otherwise.

 

14



--------------------------------------------------------------------------------

ARTICLE II

LICENSE GRANTS

2.1 Grant. Q-Med hereby grants to Ireland:

(a) the exclusive (including with respect to Q-Med, except to the extent Q-Med
retains rights to permit it to perform in accordance with Section 2.3 below)
license under the Q-Med IP to Commercialize, but not to develop or manufacture,
the Licensed Products in the Territory for the Term of this Agreement. The
exclusive nature of the foregoing license is subject to the rights granted
pursuant to the Prior Agreements with respect to the Old Technology, including
U.S. Patent No. 5,633,001. The foregoing license includes the license described
in Section 7.1 below. For avoidance of doubt, in no event shall Ireland have any
rights whatsoever outside of the Licensed Field. Ireland may sublicense the
rights granted under this Section 2.1(a) only to the extent provided in
Section 2.2.

(b) a royalty-free, nonexclusive license to use the trademark “NASHA” (the
“NASHA Trademark”) in accordance with and subject to the guidelines set forth in
Schedule 2.1(b) hereto in connection with the exercise by QMS of the licenses
granted in Section 2.1(a) above.

2.2 Right to Sublicense.

(a) Ireland may sublicense the rights granted under Section 2.1(a), without any
further right of sublicense, only as follows: Ireland may grant a sublicense to
an Affiliate without the consent of Q-Med, or to a Third Party upon the consent
of Q-Med, which consent may only be withheld if such Third Party is reasonably
determined by Q-Med to be then competing with Q-Med on the date of the grant of
the sublicense. Consent of Q-Med shall be

 

15



--------------------------------------------------------------------------------

deemed given if Q-Med fails to notify Ireland in writing, of its refusal to
consent within twenty (20) days of its receipt of notice of request for consent,
accompanied by reasonably detailed and accurate information about the
prospective sublicensee.

(b) Notwithstanding any sublicense granted hereunder, Ireland shall in all
events remain jointly and severally liable to Q-Med for compliance with the
terms of this Agreement, including all diligence, payment and reporting
obligations.

(c) Ireland shall promptly provide Q-Med with a copy of all provisions of any
sublicense agreement entered into pursuant to this Section 2.2, (which copy may
redact financial terms) each of which shall include provisions regarding
confidentiality, indemnity, reporting, audit rights, access to data and
informational obligations (collectively “Required Provisions”) no less
protective or comprehensive than those set forth in this Agreement and in the
Supply Agreement, and which shall name Q-Med as an intended third party
beneficiary of such Required Provisions. No such agreement shall contain any
provision purporting or having the effect of mitigating, abating or ameliorating
the effect of the Required Provisions, or granting to such sublicensee the right
to grant further sublicenses. All sublicenses granted in violation of this
Section 2.2 are void ab initio.

2.3 Transition Arrangements.

(a) Transition Period. The parties shall use Commercially Reasonable Efforts to
transfer the existing business of marketing and selling Deflux Products and
Solesta Products from Q-Med to Ireland, and to assist Ireland to obtain all
Regulatory Approvals necessary for Commercialization, not later than six
(6) months following the Effective Date (“Transition Period”), except as
otherwise provided in subsection (c) below.

 

16



--------------------------------------------------------------------------------

(b) Q-Med Sales. Upon Ireland’s determination that it has completed transfer of
the existing business of marketing and selling Deflux Products and Solesta
Products in a specified territory, Ireland shall so notify Q-Med, which
thereupon shall cease all sales and marketing efforts. Until receipt of such
notice with respect to such market, Q-Med shall retain the right to market and
sell Deflux Products and Solesta Products in such market, shall continue to
manage the marketing and sale of Deflux and Solesta in a manner comparable to
its operations prior to the date hereof, continue to manage the regulatory
aspects including continuing the process of obtaining Regulatory Approval for
Deflux in Japan, and within ten (10) business days following the end of each
calendar month, shall account to Ireland for all such sales in conformity to the
model set forth as Schedule 2.3(b). Q-Med shall pay any amount owed to Ireland
as shown in such accounting together with such accounting. To the extent such
accounting shows that there is an amount owing by Ireland to Q-Med, such amount
shall be paid within fifteen (15) business days of the delivery of such
accounting.

(c) Distribution Agreements. Q-Med and its Affiliates are now selling the Deflux
Product in certain countries through Third Party distributors under the
arrangements identified in Schedule 2.3(c) (the “Existing Distribution
Arrangements”). Pending the disposal of existing inventory and the transfer, if
applicable, of relevant Regulatory Approvals to Ireland or Ireland securing
Regulatory Approvals, all Deflux Product and Solesta Product sold in such
countries shall contain the current labeling. As set forth in the SPA, the
Parties intend that prior to the consummation of the transactions contemplated
by the SPA, Q-Med shall give notice that the rights to distribute Deflux Product
and the Solesta Product under the Existing Distribution Arrangements will be
terminated in accordance with the terms of such Existing Distribution
Arrangements.

 

17



--------------------------------------------------------------------------------

(d) All commitments made by Q-Med pertaining to in participation at conferences
for the further commercialization of the Solesta Product and Deflux Product as
set forth in Schedule 2.3(d) hereto shall be fully reimbursed by Ireland. All
such costs actually incurred by Q-Med will be invoiced by Q-Med.

2.4 Exclusivity. During the Term of this Agreement: (a) except as expressly
permitted in this Agreement, neither Ireland nor any of its Affiliates shall
conduct (nor grant any rights to Third Parties to conduct) any research,
development, manufacturing or Commercialization activities, alone or with Third
Parties, with respect to injectible bulking agent products for use in the
Licensed Field; and (b) except as expressly permitted in this Agreement, neither
Q-Med nor any of its Affiliates shall (i) Commercialize the Licensed Product in
the Licensed Field, or (ii) exploit the Solesta or Deflux trademarks within or
outside of the Licensed Field. Notwithstanding the foregoing, nothing herein
shall in any way restrict the right of Q-Med to exploit the Q-Med Trademarks to
identify itself as the manufacturer and developer of the Licensed Products.

2.5 Improvements.

(a) Q-Med. All Improvements Controlled by Q-Med or any of its Affiliates during
the Term shall be included under the licenses granted to Ireland under
Section 2.1.

(b) Ireland. To the extent permitted by any contractual arrangement by which
Ireland acquires Control of any Improvement, Ireland hereby grants Q-Med a
worldwide, non-exclusive license, to use in the Q-Med Field any Improvements
Controlled by Ireland or any of its Affiliates during the Term upon terms and
conditions to be mutually agreed upon by the parties. Q-Med may further
sublicense any of its rights granted under this Section 2.5(b) other than to a
Third Person reasonably determined by Ireland to be then competing with Ireland.

 

18



--------------------------------------------------------------------------------

2.6 Reservation of Rights; No Implied Rights. Except as expressly stated herein,
Ireland shall have no other right to use, or interest in, the Q-Med IP or the
Licensed Products.

ARTICLE III [Intentionally Omitted]

ARTICLE IV

REGULATORY

4.1 Ireland Regulatory Obligations. Except as set forth in Section 4.3(b), as
between the Parties, Ireland will be responsible for seeking Regulatory
Approvals of Licensed Products in the Territory that have not heretofore been
obtained and for maintaining all Regulatory Approval of Licensed Products, in
all cases at its expense, and to take all necessary steps appertaining thereto
including, in the case of the EU, designating an “authorized representatives”
(as defined in Directive 93/42/EEC). Ireland will use Commercially Reasonable
Efforts to compile, submit, and prosecute in a timely manner, all necessary
data, documents and Regulatory Filings (including labeling) in a format
acceptable to the applicable Regulatory Authorities for those jurisdictions
within the Territory in which Ireland desires to seek Regulatory Approval which
shall, in all events, include all of the countries identified as Major Markets.

4.2 Q-Med Obligations. Q-Med shall provide to Ireland any information required
and reasonably necessary for Ireland to prepare or maintain any Regulatory
Approval.

4.3 Ownership of Regulatory Approvals.

(a) Transfer Existing Approvals. Subject to and in accordance with the
transition procedures referred to in Section 2.3, Q-Med shall, at its cost and
expense, take all actions required to be taken by a licensor: (i) to enable
Ireland to obtain the required CE Marks and (ii) to assign to Ireland the other
Regulatory Approvals for the sale of the Solesta Product and the Deflux Product
that are held by Q-Med or any of its Affiliates as of the Effective Date, or

 

19



--------------------------------------------------------------------------------

otherwise enable Ireland to obtain such other Regulatory Approvals existing on
the Effective Date. During the Transition Period, Q-Med shall use Commercially
Reasonable Efforts to assist Ireland with the transition procedures regarding
Regulatory Approvals described in the immediately preceding sentence without
charging any fee for such work.

(b) Future Approvals.

(i) New Licensed Products. All IDE and other Regulatory Approvals for the sale
of Licensed Products in the Territory during the Term of this Agreement
submitted or amended after the Effective Date shall be prepared and submitted by
Ireland in its name. In addition, if required in any ROW Country, such IDEs or
Regulatory Approvals shall be submitted by one of the Ireland Affiliates, in the
name of Ireland, if permitted, and otherwise in the name of the Ireland
Affiliate.

(ii) Cooperation. Q-Med shall use Commercially Reasonable Efforts to provide
Information to Ireland to assist Ireland to respond to questions from applicable
Regulatory Authorities.

4.4 Adverse Event Reporting. Promptly after the date hereof, each Party shall
develop and agree upon safety data exchange procedures governing the
coordination of collection, investigation, reporting, and exchange of
information concerning adverse events, and product complaints involving adverse
events, sufficient to permit each Party to comply with its vigilance and medical
device reporting and other legal obligations to the appropriate Regulatory
Authorities, including, in the case of Q-Med, any such obligations in respect of
other products containing hyaluronic acid that are manufactured or sold by Q-Med
and in respect of the activities related to the Licensed Products undertaken by
Q-Med pursuant to Section 2.3 during the Transition Period. The safety data
exchange procedures will be promptly updated if required

 

20



--------------------------------------------------------------------------------

by changes in legal requirements or by agreement between the Parties. Ireland
shall be responsible for reporting all adverse events to the appropriate
Regulatory Authorities in the Territory in accordance with applicable laws and
regulatory requirements and for establishing and maintaining all required files
of product complaints and reportable events. Ireland shall ensure that its
Affiliates and Sublicensees comply with all such reporting obligations.

ARTICLE V

COMMERCIALIZATION

5.1 Commercialization and Market Launch. Ireland shall use Commercially
Reasonable Efforts to optimize Commercialization of the Licensed Products in all
Major Markets.

5.2 Performance Requirements and Commercialization Activities for the Deflux
Product and Solesta Product and Improvements thereof.

(a) INTENTIONALLY OMITTED

(b) Performance Requirements for the Solesta Product and Improvements. For the
initial [*] month period commencing after the [*] anniversary of the Effective
Date, Ireland shall achieve Unit sales goals that shall be no less than [*]
during the [*] month period ending on such [*] anniversary date. No later than
[*] days prior to the commencement of each subsequent [*] month period, Q-Med
and Ireland will in good faith agree upon ROW Country Unit target sales goals,
which target, for the first [*] such periods, shall in no event be lower than
the higher of [*] in the immediately preceding period.

 

(c) INTENTIONALLY OMITTED

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

21



--------------------------------------------------------------------------------

(d) Sales of Deflux Product and Improvements. Commencing on [*] and for each
subsequent [*] month period, and no later than [*], and [*] days prior to the
commencement of each such subsequent [*] period, Q-Med and Ireland will in good
faith agree upon ROW Country Unit target sales goals for such period, which
target, for the first [*] such periods, shall in no event be lower than [*]
Units; provided, however, the [*] Unit sales minimum shall be reduced directly
by any corresponding decrease in any Unit sales, compared to Unit sales in the
immediately preceding year, in any ROW Country where a Third Party distribution
agreement with Q-Med, Q-Med Polska SP z.o.o., Q-Med International Ltd. or Q-Med
(Sweden) Australia Pty. Ltd. is terminated on or about the Effective Date or
within the Transition Period hereunder and not renewed or replaced by Ireland
during any such period.

(e) INTENTIONALLY OMITTED

(f) Sales of Other Licensed Products. The Parties will negotiate in good faith
the establishment of performance requirements with respect to Commercialization
Activities for other Licensed Products, if any, anywhere in the Territory.

5.3 Failure to Commercialize.

(a) Loss of Exclusivity. If Ireland fails in any [*] years to achieve the sales
targets set forth in Section 5.2(b), Q-Med shall have an exclusive right, but
not an obligation, at its sole discretion, to convert the license granted under
section 2.1 with respect to the Solesta Product and its Improvements into a
non-exclusive license for the balance of the Term in the Territory. If Ireland
fails in any [*] years to achieve the sales targets set forth in Section 5.2(d),
Q-Med shall have the right (the “Sales Shortage Conversion Right”), but not an
obligation, at its sole discretion, to convert the license granted under
Section 2.1, with respect to the Deflux

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

22



--------------------------------------------------------------------------------

Product and its Improvements into a non-exclusive license for the balance of the
Term in the Territory. Q-Med shall give Ireland at least [*] days’ written
notice prior to exercising such right (“Conversion Date”). Ireland shall
thereupon have the right to terminate the Sales Shortage Conversion Right by
paying to Q-Med, prior to the Conversion Date, an amount [*].

(b) Regulatory Approvals. If at any time a license granted hereunder by Q-Med to
Ireland with respect to a Licensed Product shall cease to be exclusive, Ireland
shall take such actions, at the expense of Q-Med, as are within its control as
shall be reasonably necessary to enable Q-Med to Commercialize such Licensed
Product in the relevant jurisdiction.

5.4 Marketing Plans. Commencing in October, 2009 and thereafter prior to
October 31 of each year, Ireland shall submit to Q-Med its regularly prepared
annual marketing plans for the Licensed Products for the following year, such
plans to include plans relating to the pre-launch, Market Launch, promotion and
sale of the Licensed Products, including the number of sales representatives and
the general nature of the marketing and advertising campaigns proposed to be
conducted (the “Marketing Plans”). The Marketing Plans shall be designed to
fulfill Ireland’s undertakings pursuant to this Article V.

5.5 Prohibited Marketing and Sales Activities.

(a) Ireland shall cause its and its Affiliates’ and permitted Sublicensees’
sales representatives to Commercialize a Licensed Product only for use in the
Licensed Field. For purposes of clarity, Ireland (and its Affiliates and
permitted Sublicensees) shall have the right to promote Licensed Products to
physicians and medical health care professionals in practice areas other than
gastroenterology and urology, so long as the promotional messages are related to
the use of the Licensed Products in the Licensed Field.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

(b) Each Party shall use Commercially Reasonable Efforts to police the
Commercialization of the Licensed Products to ensure that (i) as to Ireland,
Licensed Products sold by Ireland, its Affiliates and Sublicensees and
distributors are not used outside the Licensed Field, and (ii) as to Q-Med,
Licensed Products sold by Q-Med, its Affiliates and sublicensees and
distributors are not used in the Licensed Field (in each of (i) and (ii), an
“Out of Field Use”). If either Party believes that Licensed Products have been
or are being used or Commercialized for an Out-of-Field Use, such Party, without
limiting its rights or remedies otherwise available under this Agreement, shall
present the other Party with such evidence of such Out-of-Field Use available to
such Party. Subject to the right to dispute such claim, the other Party shall
use Commercially Reasonable Efforts promptly to cause such Out-of-Field Use to
cease.

5.6 Compliance with Laws. Each Party shall, and shall cause its Affiliates and
Sublicensees to, comply in all material respects with all applicable laws,
statutes, rules, regulations, ordinances, and compulsory directives, guidances,
policies or pronouncements of law, of any Governmental Authority, including the
Medical Device Directive (Directive 93/42/EEC) and the regulations promulgated
pursuant to such laws, and comparable foreign, national, multi-national,
supranational, provincial and local laws, statutes, rules, regulations,
ordinances and compulsory directives, guidances, policies or pronouncements of
law, of any Governmental Authority (collectively “Laws”) that pertain to the
activities for which such Party is responsible under this Agreement or the
Supply Agreement, including maintaining in full force and effect or renewing any
permits or applications necessary for such activities (including, in the case of
Q-Med, the Establishment License). The termination or expiration of this
Agreement shall not relieve either Party of its responsibility to comply in all
material respects with any regulatory requirements associated with Licensed
Products.

 

24



--------------------------------------------------------------------------------

5.7 Marketing and Promotion. Commercialization of the Deflux Products and
Solesta Products by Ireland shall prominently incorporate the Deflux trademark
and the Solesta Trademark, as the case may be. To the extent permitted by Law,
and if reasonably practicable, all labeling, packaging and promotional materials
for the Licensed Products shall identify Q-Med as the manufacturer and licensor
of such Licensed Products.

5.8 Discounting. [*]

ARTICLE VI

CONSIDERATION

6.1 INTENTIONALLY OMITTED

6.2 Royalties.

(a) Ireland shall pay a royalty, following first commercial sale of each
Licensed Product by Ireland through the expiration of the last-to-expire issued
patent included in the License Agreement and valid on each market, equal to the
percentage shown below of Net Sales of the Licensed Products and Improvements
thereof as described below (the “Royalties”) and, thereafter, in accordance with
Section 6.4 below. Net Sales shall be determined on an annual basis separately
for direct sales by Ireland, its Affiliates or Sublicensees but shall then be
aggregated (see column (A) and the applicable Royalty Rate as set forth in
column (B)) as follows:

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

25



--------------------------------------------------------------------------------

Ireland shall pay a fixed royalty per Unit for sales in accordance with the
following:

 

Deflux

 

Unit Sales in the European Union    Royalty All    [*] SEK per Unit Unit Sales
in Canada    All    [*] SEK per Unit Unit Sales in Japan    All    [*] SEK per
Unit

Unit Sales outside the European

Union, Canada and Japan

   All    [*] SEK per Unit

 

Solesta

 

Unit Sales in the European Union    Royalty All    [*] SEK per Unit Unit Sales
in Canada and Japan    All    [*] SEK per Unit

Unit Sales outside the European

Union, Canada and Japan

   All    [*] SEK per Unit

(b) During each [*] calendar month period during the initial [*] following the
Effective Date, Unit Gross Margin Percentage, as defined below, of any Licensed
Product sold shall be adjusted to a minimum level of at least [*] in all ROW
Countries where Ireland or an Affiliate made sales of Licensed Product as
principals to end users, whether through employees, sales representatives or
sales agents, or [*] otherwise (hereinafter the “Unit Gross Margin Minimum”).
Unit Gross Margin Percentage shall be defined as (x) the difference between the
Net Sales in such applicable ROW Country during such period and the aggregate
Unit Purchase

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

26



--------------------------------------------------------------------------------

Price (as defined in the Supply Agreement) of the Units sold in the applicable
ROW Country during such period, divided by (y) Net Sales in such applicable ROW
Country during such period (provided, however, in no event for purposes of this
subsection (b) (excluding, however, clause (i) below) shall Net Sales in any ROW
Country of any Unit of a Licensed Product be deemed less than the per-Unit ASP
of such Licensed Product prevailing during the month preceding the Effective
Date). For each ROW Country, in the event that (A) Net Sales (or deemed Net
Sales, if applicable) in the applicable ROW Country multiplied by (B) the Unit
Gross Margin percentage is less than (x) the Net Sales (or deemed Net Sales) in
the applicable ROW Country multiplied by (y) the Unit Gross Margin Minimum, such
shortfall (a “Gross Margin Shortfall”) shall be recovered as set forth below:

(i) the Royalties payable on actual Net Sales (without taking into account the
per-Unit ASP as described above) in the applicable ROW Country shall be reduced
until the Gross Margin Shortfall for such ROW Country equals [*]; or

(ii) to the extent that after the reduction in Royalties pursuant to section 6.2
(b)(i) above, a Gross Margin Shortfall still exists in the subject ROW Country,
Ireland shall be entitled to a refund equal to [*].

(c) If actual Unit sales in any calendar year were less than the target Unit
sales for such year (“Shortage”), Ireland shall also pay Royalties in respect of
the Shortage by multiplying the [*] or [*] by the [*] for all [*], and shall pay
such Royalty together with the year-end report delivered under Section 6.5
below.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

27



--------------------------------------------------------------------------------

Royalties for all other Licensed Products and the term for which such royalties
shall be payable shall be agreed upon by the Parties prior to Commercialization
of any such Licensed Product.

6.3 Royalty Term.

(a) Royalties shall be payable following the first commercial sale by Ireland of
the applicable Licensed Product, and throughout the Term of this Agreement,
subject to reduction pursuant to Section 6.4.

(b) Ireland acknowledges that Q-Med may not own or control patents covering the
Licensed Products throughout the Territory and/or throughout the Term of this
Agreement, and agrees that in addition to the license under the Q-Med Patents
granted to Ireland pursuant to Section 2.1(a), substantial commercial value has
been and will be contributed by the license under Q-Med Information (including
know-how) granted to Ireland in Section 2.1(a) and the marketing and branding of
Licensed Products under the Q-Med Trademarks. For their mutual convenience, the
Parties have agreed to the royalty rates and payment obligations set forth in
Section 6.2, regardless of whether the development, manufacture, use or
Commercialization of such Licensed Products is covered by patents owned or
Controlled by Q-Med.

6.4 Reduction in Royalties in Certain Circumstances. Commencing on such date as
the Q-Med Patents have expired or have been finally adjudicated invalid by a
court of competent jurisdiction with respect to a country within the Territory,
and there exists Substantial Competition in such country from a competitor with
a product that in all relevant respects is substantially similar to the Licensed
Product, the Parties will in good faith discuss whether there is a need to
reduce applicable royalties. As used herein, “Substantial Competition” means
that

 

28



--------------------------------------------------------------------------------

a Third Party is selling a competing bulking agent product in the Licensed Field
that has a material adverse effect on Ireland’s sales of such Licensed Product.
Ireland shall notify Q-Med in writing within ten (10) days after Ireland becomes
aware of any Substantial Competition.

6.5 Reports and Payments. Commencing immediately with respect to the Deflux
Product and otherwise after the Market Launch of any other Licensed Product,
within [*] days after June 30, and [*] days after December 31 of each year,
Ireland shall deliver to Q-Med reports true and accurate in all material
respects providing the following information on a country-by-country basis and
for each Unit size and for the sales tiers set forth in the table in
Section 6.2: (a) total number of Units of each such Licensed Product disposed of
by Ireland, its Affiliates or Sublicensees during the [*] months then ended;
(b) Net Sales; and (c) Royalties payable. All Royalties shall be payable at the
times such reports are due to Q-Med. The report for the year then ended shall
include all information required above on a cumulative basis for such year.

6.6 Interest. In addition to any other remedies available to a Party, any
required payment hereunder not made on or before the date specified in this
Agreement shall bear interest from the date such payment is due until the date
it is actually received by a Party at an annual rate equal to the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank
as its prime rate in effect on the date such payment is due at its principal
office in New York City, plus [*].

6.7 Records. Ireland, its Affiliates and Sublicensees shall, during the Term and
for a period of [*] years thereafter, maintain complete and accurate books and
records of account relating to the sale of the Licensed Product in the
Territory, the achievement of the milestone

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

events in Section 6.1, and the calculation of Net Sales in sufficient detail to
permit the accurate calculation of the payments due to Q-Med hereunder and their
compliance with and adherence to the terms and conditions of this Agreement.

6.8 Audits. For the sole purpose of verifying the calculation of Net Sales
hereunder, Q-Med shall have the right no more than [*] each year during the Term
and for a period of [*] thereafter, to have an independent certified public
accountant reasonably acceptable to Ireland examine the relevant books and
records of Ireland and its Affiliates in the location(s) where such records are
maintained by Ireland upon reasonable notice and during regular business hours.
Results of such examination shall be made available to Ireland. The records and
results of such audits shall be deemed Confidential Information of Ireland. In
the event a determination is made that Q-Med has been underpaid or has overpaid,
Ireland or Q-Med, as the case may be, shall promptly pay the amount by which
Q-Med was underpaid or overpaid, together with interest thereon as provided in
Section 6.6. The fees and expenses of the accountant performing any verification
pursuant to this Section 6.8 shall be paid by Q-Med; provided, that, if a
determination is made that the amount paid to Q-Med with respect to any year was
less than [*] of the amount properly due to Q-Med, Ireland shall promptly
reimburse Q-Med for the reasonable costs, fees and expenses of such examination.

6.9 Rate of Exchange for Non-SEK Payments. All payments by Ireland to Q-Med
under Article VI (including royalties on sales by Ireland’s Affiliates and
Sublicensees) shall be made by Ireland, and such payments, and all calculations
of Net Sales, shall be made in SEK. With respect to any Net Sales in currencies
other than SEK, the rate of exchange to be used shall be the average of the
commercial rate of exchange on the first Business Day of each quarter and

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

30



--------------------------------------------------------------------------------

the last Business Day of such quarter during the applicable time period for
making the applicable payment or calculation for the conversion of local
currency to SEK as published by Bloomberg Financial (or a comparable publication
to be agreed upon by the Parties).

6.10 Taxes. If Ireland or any of its affiliates is required by Law to withhold
and remit any amount to the tax or revenue authorities in any country regarding
any payments or royalties, such amount shall be deducted from the amounts to be
paid by Ireland, and Ireland shall notify Q-Med and promptly furnish Q-Med with
copies of any tax certificate or other documentation evidencing such
withholding. Each Party agrees to reasonably cooperate with the other Party in
claiming exemptions from or collecting such deductions or withholdings under any
agreement or treaty from time to time in effect. Q-Med shall, prior to receiving
any payment from Ireland or any of its Affiliates provide to Ireland such forms
reasonably requested by Ireland to establish any exemption from or reduction in
applicable withholding. Q-Med shall update such forms as reasonably requested or
required by law.

ARTICLE VII

INTELLECTUAL PROPERTY

7.1 Ownership of Q-Med IP. Ireland agrees and acknowledges that: (a) neither
Ireland nor its Affiliates or Sublicensees shall have any interest, right, or
title in the Q-Med IP, other than the licenses granted in Sections 2.1 and
Article III; (b) neither Ireland nor its Affiliates or Sublicensees shall obtain
any rights in or to the Q-Med Trademarks through their use in connection with
the Licensed Products, other than the licenses granted in Section 2.1; and
(c) all goodwill associated with or attached to the Q-Med Trademarks arising out
of the use thereof by Ireland, its Affiliates and Sublicensees shall inure to
the benefit of Q-Med. Q-Med hereby grants to Ireland the right and license
during the Term, subject to Section 7.3 below, to operate one or more websites
dedicated to the Commercialization of the Licensed Products using a Q-Med

 

31



--------------------------------------------------------------------------------

Trademark as its second-level domain name, provided, an employee or other
nominee of Q-Med shall at all times be identified with the domain name registrar
as the technical contact and administrative contact of each uniform resource
locator associated with such domain name, and such domain name shall be
considered a Q-Med Domain Name. Q-Med agrees to maintain registration for such
domain names, at the expense of Ireland.

7.2 No Contest. Ireland agrees that neither Ireland nor its Affiliates or
Sublicensees will, without the consent of Q-Med: (a) contest, oppose or
challenge, or assist any party in contesting, opposing or challenging, Q-Med’s
ownership of the applicable Q-Med Trademarks (or the distinctiveness or validity
of the applicable Q-Med Trademarks) or the Q-Med Patents or otherwise take any
action or omit to take any action that interferes with Q-Med’s enforcement,
exploitation or protection of the Q-Med Trademarks; (b) register or attempt to
register any Q-Med Trademark or Q-Med Patents in any jurisdiction; (c) oppose
Q-Med’s registration of any applicable Q-Med Trademark (alone or with other
words or designs) in any jurisdiction; or (d) make any application for or
register any trademark, service mark, trade name, business name, domain, URL or
any other name, term, design or designation identical, incorporating or
confusingly similar to the Q-Med Trademarks for the applicable Licensed
Products; or (e) otherwise challenge in any way Q-Med’s ownership,
enforceability or validity of any Q-Med IP. Nothing herein shall preclude
Ireland from complying with lawfully issued legal process or requests of
Governmental Authorities or for discovery in connection with a Third Party
Action, provided Ireland promptly notifies Q-Med of the service or receipt of
such legal process of discovery request and uses Commercially Reasonable Efforts
to assist any effort undertaken by Q-Med to quash or limit the scope of such
process or request, at Q-Med’s expense.

 

32



--------------------------------------------------------------------------------

7.3 Use of the Q-Med Trademarks. Ireland agrees to comply in all material
respects with all Laws pertaining to the proper use and designation of the Q-Med
Trademarks and in all use of the Q-Med Trademarks under this Agreement and make
Commercially Reasonable Efforts to protect, improve and increase the goodwill
and reputation of the Q-Med Trademarks. Additionally to the extent not
prohibited by Law, Ireland, and its Sublicensees, shall:

(a) use Commercially Reasonable Efforts to use the Q-Med Trademarks upon or in
relation to the Licensed Products and then only in such manner that the
distinctiveness, reputation, and validity of the Q-Med Trademarks shall not be
impaired and shall ensure in particular that each Q-Med Trademark is accompanied
by words accurately describing the nature of the goods or services to which it
relates;

(b) not use any Q-Med Trademark in any proximate relation to vulgar,
pornographic, profane or indecent articles, content or materials or in any other
context that might reasonably be viewed as impairing the reputation of the Q-Med
Trademark. Ireland may not make any use of the Q-Med Trademark in direct or
indirect marketing that is not directly related to the Licensed Field without
the prior written consent of Q-Med, which may not be unreasonably withheld or
delayed;

(c) display the proper form of trademark and service mark notice associated with
the Q-Med Trademarks in accordance with any reasonable instructions received
from Q-Med;

(d) include where permissible, on any item which bears a Q-Med Trademark, a
statement identifying Q-Med as the owner of such Q-Med Trademark and where
possible indicating that Ireland or its Affiliate or Sublicensee, as applicable,
is an authorized user of such Q-Med Trademark, consistent with the provisions of
Section 5.7;

 

33



--------------------------------------------------------------------------------

(e) not conduct, without the written consent of Q-Med, any part of its business
under a business name or trade name that incorporates any of the Q-Med
Trademarks;

(f) neither use nor display any of the Q-Med Trademarks in such relation to any
other mark or marks owned by any Third Party or Ireland or its Affiliates as to
suggest that the multiple marks constitute a single or composite trademark,
service mark, or are under the same proprietorship; and

(g) to the extent that the use of any of the Q-Med Trademarks violates any
controlling law in any jurisdiction within the Territory, Ireland must not
commence nor continue any use it has begun, and shall make reasonable efforts to
prevent any use that contravenes controlling laws or mores.

7.4 Prosecution and Maintenance. Q-Med shall be responsible, at Q-Med’s sole
expense, and shall use Commercially Reasonable Efforts, to prepare, file,
prosecute, procure, maintain and defend (in any interference, revocation,
opposition or other proceeding challenging validity) all Q-Med Patents, Q-Med
Trademarks and Q-Med Domain Names in (a) the Major Markets and (b) solely with
respect to the Q-Med Trademarks, in those jurisdictions within which Ireland has
applied for Regulatory Approval for purposes of Commercializing the Licensed
Product in such jurisdiction. Q-Med additionally agrees to use Commercially
Reasonable Efforts to maintain and defend all Q-Med Patents that have issued for
which patent registration has been filed on the Effective Date.

 

34



--------------------------------------------------------------------------------

7.5 Infringement Claims against Third Parties.

(a) To the extent either Party becomes aware that any of the Q-Med IP is being
infringed by a Third Party’s manufacture, importation, sale, offer for sale or
use of a product in the Territory, and such actual or suspected infringement
does or is reasonably likely to adversely affect the Commercialization of a
Licensed Product (the “Infringement”), the Party first having knowledge of such
Infringement shall promptly notify the other in writing. The notice shall set
forth the facts of such Infringement in reasonable detail.

(b) If the Infringement is within the Licensed Field (the “Field Infringement”),
the Parties shall thereafter consult and cooperate fully to determine a course
of action, including the commencement of legal action by either or both Parties,
to terminate any such infringement in accordance with the terms set forth below.
If the Infringement is outside the Licensed Field, Q-Med will keep Ireland
reasonably informed of the status of and the activities in any litigation or
settlement concerning the Q-Med IP, but Ireland shall have no right to commence
or maintain any Action in respect of such Infringement, nor shall Ireland have
any right to any proceeds of such Action.

(c) Q-Med shall have the first right, but not the obligation, to bring an Action
or take other appropriate steps in respect of the Field Infringement. If Q-Med
fails to undertake efforts to investigate a Field Infringement within [*] days
after it receives a written request from Ireland to do so, or if Q-Med fails to
bring an Action to abate a Field Infringement within [*] days after it receives
a written request from Ireland to do so, or if Q-Med notifies Ireland in writing
before such periods expire that Q-Med does not intend to take any action, or if
Q-Med discontinues the prosecution of any such Action after filing, Ireland may,
in its discretion, and at its cost and expense, undertake such Action as it
deems necessary to enforce the Q-Med IP or

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

35



--------------------------------------------------------------------------------

Joint Patents in respect of such Field Infringement. In no event shall either
Party settle any action referred to in this Section 7.5 with any Third Party if
such settlement would materially affect any of the rights of the other Party (as
determined by that Party in its reasonable discretion) under this Agreement,
without the prior written approval of the other Party, which approval shall not
be unreasonably conditioned, withheld or delayed.

(d) In connection with any Action contemplated under this Section 7.5, the
Parties shall cooperate fully and shall provide each other with any information
or assistance that either may reasonably request. Each Party shall keep the
other informed of developments in any such Action, including the status of any
settlement negotiations and the terms of any offer related thereto. If the
enforcing Party reasonably determines that the other Party is an indispensable
party to the Action or it would otherwise be desirable for such other Party to
join such Action to obtain a more effective remedy, such other Party shall
consent to be joined. In such event, such other Party shall have the right, at
its expense, to be represented in that Action by counsel of its own choice.

(e) In an Action with respect to a Field Infringement, all damages, proceeds or
other sums of any recovery under such Action related to such Field Infringement,
whether by judgment, award or settlement, shall first be applied to all
out-of-pocket costs and expenses, including attorneys fees, incurred by the
Party bringing the Action and next shall be applied to all out-of-pocket costs
and expenses incurred by the other Party, if any. All remaining proceeds awarded
as compensatory damage shall be considered royalty-bearing Net Sales of Licensed
Products and shall be allocated between Q-Med and Ireland pursuant to Article VI
above. All other proceeds, including exemplary, statutory or punitive damages,
shall be allocated [*] percent ([*]%) to Q-Med and [*] percent ([*]%) to
Ireland.

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

36



--------------------------------------------------------------------------------

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

8.1 Q-Med Representations and Warranties. Q-Med represents, warrants and
covenants, as of the Effective Date, that:

(a) Q-Med has the legal power and right to extend the rights granted to Ireland
under this Agreement and that it has not made, and throughout the term of this
Agreement will not make, any commitments to others inconsistent with such
rights;

(b) Q-Med or one or more of its Affiliates is the sole and exclusive owner of,
and has all, subject to such rights as have been granted pursuant to the Prior
Agreements, rights, title and interest in and to the Q-Med Patents and the Q-Med
Trademarks in the jurisdictions in which such Q-Med Trademarks are registered,
free and clear of all liens, security interests, charges, encumbrances or other
adverse claims and Schedule 8.1(c) sets forth a true and complete list of all
such Q-Med Trademarks and the jurisdictions in which they are registered;

(c) To Q-Med’s knowledge, the clinical trials conducted by Q-Med with respect to
the Deflux Product and Solesta Product were performed in accordance in all
material respects with all applicable rules and good clinical practices when
they were performed;

 

37



--------------------------------------------------------------------------------

(d) All issued Q-Med Patents and registered Q-Med Trademarks are in full force
and effect, all fees required to have been paid to maintain the validity of such
Q-Med Patents and Q-Med Trademarks have been paid and Q-Med has not taken any
action intended to result in the abandonment thereof.

(e) Except for rights that have expired or were terminated in writing prior to
the Effective Date and no longer have any force or effect, and subject to such
rights as have been granted pursuant to the Prior Agreements, Q-Med has not
granted a right to any Third Party to market, sell, promote, or distribute in
the Territory a Licensed Product for use in the Licensed Field, except the
Existing Distribution Arrangements;

(f) None of the Q-Med IP, the Solesta Product or the Deflux Product is the
subject of any notice or claim (including pending or, to Q-Med’s knowledge,
unasserted, claims) to Q-Med regarding any infringement, misappropriation or
misuse of any Third Party IP, and, to the knowledge of Q-Med, no Third Party is
infringing any Q-Med IP in respect of any manufacture, use or sale of any
product or process in the Licensed Field or Q-Med Field;

(g) Q-Med has no knowledge that any issued Q-Med Patents that are part of the
Q-Med IP are invalid or unenforceable; and Q-Med has not made any claims, which
are now outstanding, against a Third Party alleging infringement of any of the
Q-Med Patents or Q-Med Trademarks in the Licensed Field;

(h) Neither this Agreement nor the transactions contemplated hereby shall result
in Q-Med granting to any Third Party any right with respect to any Q-Med IP in
the Licensed Field or Q-Med being bound by, or subject to, any non-compete or
other restriction on the use of the Q-Med IP in the Licensed Field;

 

38



--------------------------------------------------------------------------------

(i) Q-Med has received no notice from any governmental authority to the effect
that it has not materially complied with or is not now in material compliance
with material laws and regulations relating to the manufacture, use or sale of
the Deflux Product or Solesta Product;

(j) There are no claims, actions, suits or other proceedings pending, or to the
knowledge of Q-Med, threatened which, would reasonably be expected to materially
and adversely affect the ability of Q-Med to perform its obligations hereunder;

(k) Q-Med is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite corporate power
and authority to own and operate its properties and assets, to execute and
deliver this Agreement and to perform its obligation hereunder;

(l) Q-Med’s execution, delivery and performance of this Agreement and the Supply
Agreements have been duly authorized by Q-Med and this Agreement and the Supply
Agreements will be, upon its execution and delivery, a valid and binding legal
obligation of Q-Med, enforceable in accordance with its terms;

(m) The execution, delivery and performance of this Agreement and the Supply
Agreements do not and will not (i) violate, conflict with or result in the
breach of any provision of its corporate charter or by-laws (or similar
organizational documents) of Q-Med, (ii) violate or conflict with any law or
governmental order applicable to Q-Med or its

 

39



--------------------------------------------------------------------------------

assets, properties or businesses, or (iii) conflict with, result in a breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any encumbrance on
any of its outstanding shares of capital stock or any of the assets or
properties of Q-Med pursuant to any note, bond, mortgage, indenture, contract,
agreement, lease, sublease, license, permit, franchise or other instrument or
arrangement to which it is a party or by which any of Q-Med’s shares of capital
stock or any of Q-Med’s assets or properties is bound or affected including any
and all of the Prior Agreement; and

(n) Other than as expressly stated in this Agreement or in connection with any
of the Existing Distribution Arrangements, no permit, approval, authorization or
consent of any person is required in connection with the execution, delivery and
performance by Q-Med of this Agreement and the Ireland Supply Agreement or the
consummation of the transactions contemplated hereby.

(o) The Deflux trademark and the Deflux Product for use in the treatment of VUR
in children in the U.S. does not infringe upon any patent or trademark rights of
any Third Party. To Q-Med’s knowledge, none of the Q-Med IP, the Deflux Product
or the Solesta Product infringes upon, misappropriates, or misuses the
intellectual property rights of any Third Party.

 

40



--------------------------------------------------------------------------------

8.2 Ireland Representations and Warranties. Ireland represents, warrants and
covenants, as of the Effective Date, that:

(a) Ireland is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all requisite corporate power
and authority to own and operate its properties and assets, to execute and
deliver this Agreement and to perform its obligation hereunder;

(b) Ireland’s execution, delivery and performance of this Agreement have been
duly authorized by Ireland and this Agreement will be, upon its execution and
delivery, a valid and binding legal obligation of Ireland, enforceable in
accordance with its terms;

(c) The execution, delivery and performance of this Agreement do not and will
not (i) violate, conflict with or result in the breach of any provision of its
corporate charter or by-laws (or similar organizational documents) of Ireland,
(ii) violate or conflict with any law or governmental order applicable to
Ireland or its assets, properties or businesses, or (iii) conflict with, result
in a breach of, constitute a default (or event which with the giving of notice
or lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, or result in the creation of any
encumbrance on any of its outstanding shares of capital stock or any of the
assets or properties of Ireland pursuant to any note, bond, mortgage, indenture,
contract, agreement, lease, sublease, license, permit, franchise or other
instrument or arrangement to which it is a party or by which any of Ireland’s
shares of capital stock or any of Ireland’s assets or properties is bound or
affected; and

(d) Other than as expressly stated in this Agreement, no permit, approval,
authorization or consent of any person is required in connection with the
execution, delivery and performance by Ireland of this Agreement or the
consummation of the transactions contemplated hereby.

 

41



--------------------------------------------------------------------------------

8.3 Limitations on Warranties. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1
ABOVE, Q-MED HEREBY DISCLAIMS ALL WARRANTIES WITH RESPECT TO THE Q-MED PATENTS
AND THE LICENSED PRODUCT, EITHER EXPRESS OR IMPLIED. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THERE ARE NO IMPLIED WARRANTIES WHATSOEVER,
INCLUDING, WITHOUT LIMTIATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE IX

INDEMNIFICATION

9.1 Q-Med Indemnification. Except to the extent provided in Sections 9.2 and
9.3, and subject to Section 12.1 below, Q-Med shall indemnify, defend and hold
harmless Ireland and its Affiliates and Sublicensees, and its and their
respective officers, directors, shareholders, successors, assigns, agents,
employees and insurers in such capacity (collectively the “Ireland Indemnified
Parties”) from and against any and all liabilities, claims, damages, losses or
expenses (including reasonable attorneys’ and expert fees and expenses incurred
by Ireland) solely in respect of Actions against Ireland Indemnified Parties by
Third Parties (collectively “Ireland Losses”) in respect of, without duplication
(including any remedy or indemnification under any other agreement between the
Parties:

(a) the breach by Q-Med of any of its representations, warranties, covenants and
other agreements made hereunder;

 

42



--------------------------------------------------------------------------------

(b) the Commercialization of a Licensed Product by Q-Med, its Affiliates or
Third Party Licensees, including with respect to the Solesta Product or Deflux
Product solely occurring prior to the Effective Date, or during the Transition
Period; and

(c) the infringement, misappropriation or impairment to any Third Party’s
intellectual property rights arising out of the exercise by Ireland of the
rights to Q-Med IP licensed hereunder (including any such claims arising out of
the Prior Agreements), which exercise, with respect to Q-Med Patents and Q-Med
Trademarks, occurred solely in those jurisdictions in which such Q-Med IP is
registered or from which it is issued.

9.2 Ireland Indemnification. Except to the extent provided in Sections 9.1 and
9.3 and subject to Section 12.1 below, Ireland shall indemnify, defend and hold
harmless Q-Med and its Affiliates and its and their respective officers,
directors, shareholders, successors, assigns, agents, employees and insurers in
such capacity (collectively “Q-Med Indemnified Parties”) from and against any
and all liabilities, claims, damages, losses or expenses (including reasonable
attorneys’ and expert fees and expenses incurred by Q-Med) solely in respect of
Actions against Q-Med Indemnified Parties by Third Parties (collectively “Q-Med
Losses”) in respect of:

(a) the breach by Ireland of any of its representations, warranties, covenants
or other agreements made hereunder; and

(b) Ireland’s (or its Affiliates’ or Sublicensees’) marketing, use,
distribution, importation, sale, disposition or other Commercialization
activities for Licensed Products.

9.3 Limitations on Indemnification. Notwithstanding anything to the contrary set
forth elsewhere herein, neither Party shall be obligated to indemnify the other
Party under Sections 9.1 or 9.2: (a) to the extent any indemnifiable Losses
thereunder are caused by such

 

43



--------------------------------------------------------------------------------

other Party’s, or its Affiliates’, sublicensees’ or assigns’ negligence,
intentional misconduct or breach of such other Party’s obligations, warranties
or representations set forth herein; (b) with respect to any claim by a
sublicensee, distributor, wholesaler or other person in the business of
purchasing products such as a Licensed Product for resale and not for use; or
(c) with respect to any Third Party Action seeking, directly or indirectly, to
recover consequential, incidental, punitive or liquidated damages (collectively
“Special Damages”) pursuant to contract with a Party, the terms of which fail to
exclude the right of such Third Party to recover such Special Damages, provided,
however, to the extent such contract contains such an exclusionary terms but
such terms are avoided or annulled in the Third Party Action under applicable
principles of law or equity, the indemnifying Party’s liability shall equal 50%
of the Special Damages awarded therein, and, provided further, that none of the
provisions of Section 9.1, Section 9.2 or Section 9.3 shall limit any other
rights or remedies either Party may have against the other under this Agreement
in respect of such other Party’s negligence, intentional misconduct or breach of
any provision of this Agreement except to the extent any claim or remedy is
otherwise expressly barred under the terms of this Agreement.

9.4 Procedure. The Party seeking indemnification shall provide the indemnifying
Party with written notice of any claim or action within [*] business days of its
receipt thereof, and may issue a notice demanding indemnity prior to the
commencement of any claim or action, at any time following its receipt of any
written communication threatening a claim or action, and shall afford the
indemnifying Party the right to control the defense and settlement of such
claim, action or threatened claim or action. A failure by the Party seeking
indemnification to give notice and to tender the defense in a timely manner
pursuant to this Section 9.4 shall not limit the

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

44



--------------------------------------------------------------------------------

obligation of the indemnifying Party under this Article IX, except to the extent
such indemnifying Party is materially prejudiced thereby. The Party seeking
indemnification shall provide reasonable assistance to the indemnifying Party in
the defense of such claim or action at its own expense. If the defendants in any
such action include both Parties, and the indemnified Party concludes that there
may be legal defenses available to it which are different from, additional to,
or inconsistent with, those available to the indemnifying Party, the indemnified
Party shall have the right to select separate counsel to participate in the
defense of such action on its behalf, and the indemnified Party shall bear the
cost and expense of such separate defense, unless and to the extent the Parties
otherwise agree or it is determined through dispute resolution hereunder that
such costs and expense are or were required to be indemnified by the
indemnifying Party and are or were required to be incurred separately due to
such different, additional, or inconsistent defenses. Should the indemnifying
Party determine not to defend such claim or action, the indemnified Party shall
have the right to maintain the defense of such claim or action and the
indemnifying Party shall provide reasonable assistance to it in the defense of
such claim or action and shall bear the reasonable cost and expense of such
defense (including reasonable attorneys’ fees). Neither Party shall settle any
such claim or action in a way that prejudices or adversely impacts the other
Party without the prior approval of such other Party (which approval shall not
be unreasonably conditioned, withheld or delayed). Following issuance of a
notice of demand for indemnity by the indemnified Party, to the extent requested
by the indemnifying Party, the indemnified Party must, as soon as reasonably
practicable, discontinue any conduct that forms the basis for the claim or
claims in any such action or threatened action.

 

45



--------------------------------------------------------------------------------

ARTICLE X

CONFIDENTIAL INFORMATION

10.1 Treatment of Confidential Information. Ireland agrees to be subject to the
terms of a Confidentiality Agreement, dated as of September 25, 2008, between
Oceana Therapeutics, Inc. and Q-Med (the “Confidentiality Agreement”), the terms
of which are incorporated herein by reference; provided, however, following the
Effective Date, the Confidentiality Agreement will not apply to Ireland’s use of
documents and information concerning Oceana Therapeutics LLC and its Affiliates,
the U.S. Business, the ROW Assets and the ROW Liabilities (as such terms are
defined in the SPA) (except to the extent that such documents and information
contain information related to Q-Med, its post-Effective Date Affiliates or the
Licensed Products or development activities of any of them). Without limiting
the effect of the previous sentence, each Party receiving Confidential
Information of the other Party shall (a) maintain in confidence such
Confidential Information to the same extent such Party maintains its own
proprietary industrial information of similar kind and value (but at a minimum
each Party shall use commercially reasonable efforts), (b) not disclose such
Confidential Information to any Third Party without prior consent of the other
Party, and (c) not use such Confidential Information for any purpose except for
the purpose for which it was disclosed. “Confidential Information” means all
non-public, proprietary data or information and materials received by either
Party from the other Party pursuant to this Agreement that are designated as
confidential in writing by the disclosing Party. Notwithstanding the foregoing,
information that is orally, electronically or visually disclosed by a Party, or
is disclosed in writing without an appropriate letter, stamp or legend, shall
constitute Confidential Information of a Party (i) if the disclosing Party,
within thirty (30) days after such disclosure, delivers to the other Party a
written document describing the information and referencing the place and date
of

 

46



--------------------------------------------------------------------------------

such oral, visual, electronic or written disclosure and the names of the persons
to whom such disclosure was made, or (ii) such information is of the type that
is customarily considered to be confidential information by persons engaged in
activities that are substantially similar to the activities being engaged in by
the Parties. Ireland further agrees to cause each person who is member of or who
has the right to observe meetings of its board of directors or other governing
body, who is an employee, officer, director, partner, or member of or consultant
to an investment company, whether or not registered under the Investment Company
Act of 1940, that would be an Affiliate of Ireland but for the last sentence of
the definition thereof, to execute a non-disclosure and confidentiality
agreement substantially in the form annexed hereto as Schedule D.

10.2 Exceptions. A Party shall not have the obligations set forth in
Section 10.1 with respect to any portion of such Confidential Information that
it can show by adequate documentation: (a) is publicly disclosed by the
disclosing Party, either before or after it becomes known to the receiving
Party; (b) was known to the receiving Party, without obligation to keep it
confidential, prior to when it was received from the disclosing Party; (c) is
subsequently disclosed to the receiving Party by a Third Party lawfully in
possession thereof without obligation to keep it confidential; (d) has been
lawfully published by a Third Party; or (e) has been independently developed by
the receiving Party without the aid, application or use of Confidential
Information. Information that is otherwise Confidential Information and consists
of a combination of information shall not be deemed to be in the public domain
if individual elements of such information are in the public domain, unless the
specific combination of those elements is also in the public domain.

 

47



--------------------------------------------------------------------------------

10.3 Required Disclosures. This Article X shall not be construed to prohibit
disclosure of Confidential Information to the extent that such disclosure is
required to by law or valid order of a court or other governmental authority;
provided, that the responding Party shall first have given notice to the other
Party and shall have made a reasonable effort to obtain a protective order
requiring that the Confidential Information so disclosed be used only for the
purposes for which the order was issued.

10.4 Permitted Disclosures. Nothing contained herein shall prevent either Party
from disclosing information to the extent such information is required to be
disclosed (a) for the purposes of Ireland’s compliance with governmental
regulations, or (b) to Sublicensees for the purpose of sublicensing; provided,
that the Sublicensee is subject to confidentiality obligations commensurate with
those in this Article X.

10.5 Disclosure of Financial and Other Terms. Except as required by applicable
laws, treaties, and regulations (including securities laws), the Parties agree
that the terms of this Agreement will be considered Confidential Information of
both Parties. Notwithstanding the foregoing, (a) either Party may disclose such
terms as are required to be disclosed in its publicly-filed financial statements
or other public statements pursuant to applicable laws, regulations, and stock
exchange rules (e.g., the U.S. Securities and Exchange Commission, Nasdaq OMX
Nordic Exchange in Stockholm, or any other stock exchange on which securities
issued by either Party may be issued) or otherwise disclosed pursuant to
applicable law; provided, that (i) the terms of this Agreement shall be redacted
to the greatest extent reasonably possible and (ii) to the extent practicable
under the circumstances, such Party shall provide the other Party with a copy of
the proposed text of such statements or disclosure (including any exhibits
containing this Agreement) sufficiently in advance of the scheduled release or
publication thereof to afford such other Party a reasonable opportunity to
review and comment upon the proposed text (including redacted versions of this
Agreement), (b) either Party shall have the further right to disclose the

 

48



--------------------------------------------------------------------------------

material financial terms of this Agreement under confidentiality undertakings to
any actual or potential acquirer, merger partner, or providers of financing
(whether in the form of debt, equity or otherwise) and their advisors, and
(c) either Party shall have the right to disclose information regarding the
development and Commercialization status of the Licensed Products to the extent
such disclosure is made under a confidentiality undertaking to actual or
prospective investors, or required by applicable Laws or stock exchange rules.
Neither Party shall make any other statement to the public regarding the
execution and/or any other aspect of the subject matter of this Agreement,
except: (x) where a Party reasonably believes disclosure is required under
applicable laws or ethical commercial practice, (y) for customary discussions
with current or prospective investors and analysts, and (z) either Party may
disclose the content of or use the text of a statement previously approved by
the other Party or otherwise publicly disclosed in accordance with this Article
X.

10.6 Publicity. Promptly following the execution of this Agreement, the Parties
shall issue a mutually agreed upon press release. Except for subsequent
disclosures of substantially similar information or disclosures required by law,
regulation or stock exchange requirements, neither Party shall have the right to
make any other public announcements with respect to this Agreement without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld, delayed or conditioned, except as provided in this
Section 10.6. The Parties agree that any announcement made in respect of this
Agreement shall not contain the other Party’s Confidential Information or, if
disclosure of Confidential Information is required by law or regulation, shall
make reasonable efforts to minimize such disclosure and obtain confidential
treatment for any such information which is disclosed to a government agency, it
being understood that the other Party shall have the right, to the extent in
accordance with

 

49



--------------------------------------------------------------------------------

applicable law, to review such Party’s disclosures to government agencies and
require redaction of any information the other Party reasonably deems
inappropriate for disclosure, including key financial terms not previously
disclosed as permitted hereunder. Subject to applicable law and stock exchange
requirements, each Party agrees to provide the other Party with a copy of any
public announcement as far in advance of its scheduled release as reasonably
practicable and such other Party shall have the right to expeditiously review
and recommend changes to any announcement regarding this Agreement; provided,
that such right of review and recommendation shall only apply for the first time
that specific information is disclosed and shall not apply to the subsequent
disclosure of substantially similar information that has been previously
disclosed.

ARTICLE XI

TERMINATION

11.1 Term. The Term of this Agreement shall expire or terminate co-extensively
with the Term of the License Agreement of even date between Q-Med and Q-Med
Scandinavia Inc.

11.2 [INTENTIONALLY OMITTED.]

11.3 Termination for Default. If either Party (“Breaching Party”) commits a
material breach of a material obligation under this Agreement, the other Party
(“Terminating Party”) may terminate this Agreement. The Terminating Party shall
provide written notice to the Breaching Party, which notice shall identify the
material breach and the intent to so terminate. The Breaching Party shall have a
period of [*] days ([*] days in respect of any payment default, other than
disputes in good faith that are diligently pursued) after such written notice is
provided to cure such material breach. If such material breach is not cured
within such

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

50



--------------------------------------------------------------------------------

[*] (or [*] days as the case may be), or if such material breach is not capable
of cure, the Terminating Party may terminate this Agreement, and all of the
Breaching Party’s rights hereunder, upon [*] days written notice to the
Breaching Party. To the extent such breach is a material breach by Ireland and
relates to its obligations hereunder in one or more countries other than the
U.S., but not the entire Territory, and/or is limited to one or more Licensed
Products, but not all of Ireland’s obligations generally, such termination shall
apply solely to Ireland’s rights in such country or countries and with respect
to such Licensed Product or Licensed Products. All of the foregoing in this
Section 11.3 shall not apply to a failure by Ireland to perform its obligations
under Sections 5.2(a)–(d) if Q-Med has exercised its rights under Section 5.3(a)
above.

11.4 Termination Upon Bankruptcy or Insolvency. The Parties agree that in the
event a Party becomes a debtor under Title 11 of the U.S. Code (“Title 11”),
this Agreement shall be deemed to be, for purposes of Section 365(n) of Title
11, a license to rights to “intellectual property” as defined therein. Each
Party as a licensee hereunder shall have the rights and elections as specified
in Title 11. Any agreements supplemental hereto shall be deemed to be
“agreements supplementary to” this Agreement for purposes of Section 365(n) of
Title 11.

11.5 Termination of the Supply Agreement. If either Supply Agreement is validly
terminated, the Terminating Party (as defined in such Supply Agreement)
thereunder may terminate this Agreement simultaneously with such termination of
such Supply Agreement.

11.6 Termination for Patent Challenge. If Ireland or any of its Affiliates
commences or otherwise, directly or indirectly, pursues (or voluntarily assists
Third Parties to do

 

 

*

Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

51



--------------------------------------------------------------------------------

so, other than as required by Law or legal process) any proceeding seeking to
have any of the Q-Med Patents or other Q-Med IP revoked or declared invalid,
unpatentable, or unenforceable, Q-Med may declare a material breach hereunder
and shall then have the right to terminate this Agreement with immediate effect
and without further notice or right to cure.

11.7 Effect of Termination.

(a) Termination of this Agreement, for whatever reason, shall not affect any
rights or obligations accrued by either party prior to the effective date of
termination. The following provisions shall survive any expiration or
termination of this Agreement: Sections 3.6, 6.7, 6.8, 7.1-7.3, inclusive, 8.3,
Article IX, Article X, this Section 11.7, and Article XII. Termination is not
the sole remedy under this Agreement and, whether or not termination is
effected, all other remedies will remain available, except as agreed to or
otherwise expressly provided for herein.

(b) Upon termination of this Agreement:

(i) all rights and licenses granted by Q-Med to Ireland shall terminate, except
to the extent provided in Sections 11.4;

(ii) Ireland shall assign or transfer, at Q-Med’s cost and expense, to Q-Med all
Regulatory Filings and Regulatory Approvals and all Information Controlled by
Ireland that relates solely to the Licensed Products, or, if such assignment is
not legally permissible or such filings, approvals and Information do not relate
solely to the Licensed Products, grant Q-Med the exclusive license and right to
access, use, and cross-reference such filings, approvals and Information for the
development and Commercialization of the Licensed Products;

(iii) Ireland shall assign or otherwise grant, at Q-Med’s cost and expense, all
rights required to be assigned or granted under this Section 11.7 promptly and
shall promptly (but not later than sixty (60) days following the effective date
of termination) transfer all tangible embodiments to which Q-Med has rights
under this Section 11.7;

 

52



--------------------------------------------------------------------------------

(iv) Ireland shall cooperate, at Q-Med’s cost and expense, in any reasonable
manner requested by Q-Med to achieve a smooth and expeditious transition of the
Commercialization of the Licensed Products to Q-Med or its licensees; and

(v) Each of Ireland and Q-Med will immediately at its expense return to the
other Party all proprietary and confidential documents, work papers and other
material of the other Party and its Affiliates relating to the transactions
contemplated hereby obtained from that other Party or its Affiliates pursuant to
this Agreement, whether so obtained before or after the execution hereof, and
all copies, extracts or other reproductions, in whole or in part thereof which
may have been made by or on behalf of Ireland or Q-Med or their respective
representatives, as the case may be, and shall deliver to the other Party or
destroy all notes or memorandum or other stored information of any kind
containing, reflecting or derived from such documents, work papers and other
material, except that one archival copy may be retained by each Party’s outside
counsel or in-house counsel. The return or destruction, as applicable, of such
documents, work papers and other material (and all copies, extracts or other
reproductions in whole or in part thereof) pursuant to this Section 11.7(b)(v)
shall be certified in writing by an authorized officer supervising the same.
Notwithstanding such return or destruction, each Party will continue to be bound
by its obligations of confidentiality under Article X herein.

ARTICLE XII

MISCELLANEOUS

12.1 Disclaimers. IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES BE LIABLE
FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF THE
OTHER PARTY OR THEIR AFFILIATES,

 

53



--------------------------------------------------------------------------------

WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL THEORY; provided, however,
the foregoing shall not limit the ability of an indemnified Party to recover
indemnity of Special Damages paid to Third Parties to the extent permitted under
Section 9.3 above; and, provided further, nothing in this Section 12.1 is
intended to limit Ireland’s payment obligations under Article VI. The Parties
agree that the actual, direct costs incurred to perform development or
Commercialization obligations hereunder that the other Party was obligated but
failed to perform (subject to the right of such other Party to cure) shall be
deemed to be direct damages and not subject to this limitation.

12.2 Governing Law; Jurisdiction, Arbitration and Venue. This Agreement and the
exhibits and schedules hereto shall be governed by and interpreted and enforced
in accordance with the substantive laws of the State of New York, without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the substantive laws of any jurisdiction other than the State of
New York, except that questions affecting the construction and effect of any
patent or trademark shall be determined by the law of the country in which the
patent or trademark was granted. Any dispute, controversy or claim arising out
of or in connection with this contract, or the breach, termination or invalidity
thereof, shall be finally settled by arbitration in accordance with the
Arbitration Rules of the Arbitration Institute of the Stockholm Chamber of
Commerce. The arbitral tribunal shall be composed of three (3) arbitrators. The
seat of arbitration shall be Stockholm. The language to be used in the arbitral
proceedings shall be English. The foregoing notwithstanding, either Party may
commence an Action to seek declaratory or equitable relief to enjoin a breach of
threatened breach of this Agreement, which Action shall be brought solely in the
United States District Court for the Southern District of New York.

 

54



--------------------------------------------------------------------------------

12.3 Consent to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
(A) SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK WITH RESPECT
TO ANY CLAIM SEEKING DECLARATORY OR EQUITABLE RELIEF ARISING UNDER OR RELATING
TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS
SOLELY FOR THE PURPOSE REFERRED TO IN THIS SECTION 12.3 AND SHALL NOT BE DEEMED
TO BE A GENERAL SUBMISSION TO THE JURISDICTION OF SAID COURT OR IN THE STATE OF
NEW YORK OTHER THAN FOR SUCH PURPOSE, (B) WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT, (C) CONSENTS THAT ALL SERVICES OF PROCESS BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT ITS ADDRESS AS
SET FORTH IN SECTION 12.6, AND (D) ACKNOWLEDGES THAT SERVICE SO MADE SHALL BE
TREATED AS COMPLETED WHEN RECEIVED. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
BASED ON FORUM NON CONVENIENS AND WAIVES ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

55



--------------------------------------------------------------------------------

12.4 Assignment. Neither this Agreement nor any of the rights and obligations
arising hereunder may be assigned or transferred by either Party by merger, sale
of stock or assets, operation of law or otherwise, without the prior written
consent of the other Party, which shall not be unreasonably conditioned,
withheld or delayed; provided, however, that (a) Ireland may assign this
Agreement without such consent in connection with the sale or transfer of all or
substantially all of the business or assets relating to or associated with the
Licensed Field to any Third Party, whether by merger, sale of stock or assets,
operation of law or otherwise, provided that such assignment occurs in
connection with a substantially contemporaneous permitted assignment of all of
the rights and obligations of Q-Med Scandinavia Inc. (“Scandinavia”) under that
certain license agreement between Q-Med and Scandinavia of even date (“U.S.
License Agreement”), to the same assignee, (b) at least 65% of the voting stock
of Ireland (“Ireland Control Stock”) or Ireland’s interest in this Agreement may
be collaterally pledged without such consent to a financial institution or
syndicate of financial institutions represented by a single lenders’ agent to
secure obligations to such lender(s) in connection with a bona fide financing
(the “Ireland Pledge”) which pledge will include the right of the lender(s) and
their assigns to foreclose upon such pledge, provided that such pledge occurs in
connection with a substantially contemporaneous permitted pledge of the U.S
License Agreement or of all of the voting stock of Scandinavia to the same
lenders represented by the same lenders’ agent (the “U.S. Pledge”), and,
provided further that, notwithstanding any other provision hereof, unless such
lenders foreclose upon both the QMS Pledge and the Ireland Pledge, and at all
times after any such foreclosure the assignee of Scandinavia’s interest in the
U.S. License Agreement (whether directly or as assignee of all of the voting
stock of Scandinavia) is also the owner of the Ireland Control Stock or an
affiliate thereof, this Agreement shall immediately terminate upon

 

56



--------------------------------------------------------------------------------

notice thereof from Q-Med to Ireland, and (c) Q-Med may assign this Agreement
without such consent to any Third Party which acquires all or substantially all
of Q-Med’s NASHA DX business, whether by merger, sale of stock or assets,
operation of law or otherwise provided that such assignment occurs in connection
with a substantially contemporaneous permitted assignment by Q-Med of the U.S.
License Agreement to the same assignee. Any attempted assignment, sale or
transfer in violation of the prior sentence will be void. Upon any permitted
assignment or transfer of this Agreement by either Party, (i) the other Party
shall be given prompt written notice of such assignment and (ii) the assignee
shall agree in writing to be bound by the terms and conditions set forth herein.
Notwithstanding the foregoing, either Party may assign this Agreement to any
Affiliate of such Party; provided, that such Affiliate assumes such assignment
in writing to the other Party and the assigning Party shall remain joint and
severally liable with such Affiliate for all of its obligations under this
Agreement.

12.5 Change of Control.

(a) Definition of Change of Control. For the purpose of this Section 12.5,
“Change of Control” means: (i) a sale to a Third Person reasonably determined in
good faith by Q-Med to be then competing with Q-Med of all or substantially all
of Ireland’s assets; (ii) a merger, reorganization or consolidation involving
Ireland or any of its Affiliates and such Third Person in which the stockholders
or any Affiliate of Ireland immediately prior to such transaction cease to own,
directly or indirectly, collectively a majority of the voting or equity rights
or interests of a successor entity to Ireland; or (iii) the acquisition,
directly or indirectly through one or more Affiliates, by such Person or group
of Persons (including such Third Person reasonably determined in good faith to
be competing with Q-Med) acting in concert of 50% or more of the voting or
equity rights or interests of Ireland.

 

57



--------------------------------------------------------------------------------

(b) Effect of Change of Control. Upon the Change of Control, Q-Med may terminate
all rights to any Improvements that are thereafter acquired or developed by
Q-Med.

12.6 Notice. Any notice to be given by one Party to the other shall be in
writing and shall be deemed given when delivered personally (such notice to be
effective on the date of delivery) or sent by reputable international courier
(such notice to be effective on the date which is three (3) Business Days after
the date of delivery to such courier), or sent by facsimile (such facsimile
notice to be effective upon receipt of confirmation (a) on the date so confirmed
if prior to 5 p.m. local time on a local Business Day, or (b) if not so
confirmed prior to 5 p.m. local time on a local business day, the following
Business Day), and addressed as follows (or to such other address as a Party may
designate as to itself by written notice to the other Party):

If to Q-Med:

Q-Med AB

Seminariegatan 21

SE-752 28 Uppsala

Sweden

Attention: Director Legal Affairs

Telephone: +46 18 474 90 00

Facsimile: +46 18 474 90 97

With a copy to (which shall not constitute notice for purposes hereunder):

Michael Martell, Esq.

Morrison Cohen LLP

909 Third Avenue, 27th Floor

New York, New York 10022

USA

Telephone: +01 212 735 8652

Facsimile: +01 212 735 8600

 

58



--------------------------------------------------------------------------------

If to Ireland:

Oceana Therapeutics LLC

2035 Lincoln Highway

Edison, NJ 08817

USA

Attention: Steven M. Bosacki

Telephone: +1 732-318-3811

Fax: +1 732-318-3801

With a copy to (which shall not constitute notice for purposes hereunder):

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, NY 10005

USA

Attention: Robert S. Reder, Esq.

Telephone: +1 212-530-5680

Fax: +1 212-822-5680

12.7 Force Majeure. Neither Party shall be responsible or liable in any way for
failure or delay in carrying out the terms of this Agreement (other than any
payment or confidentiality obligations) resulting from any cause or circumstance
beyond its reasonable control, including acts of God, embargoes, fire, flood,
other natural disasters, war, labor difficulties, interruption of transit,
accident, explosion, civil commotion, delays in performance or supplies from its
suppliers and subcontractors (where such delays in performance or supplies are
attributable to an event of force majeure suffered by such supplier or
subcontractor) and acts of any governmental authority (“Force Majeure”);
provided, that the Party so affected shall give prompt notice thereof to the
other including the period for which the Force Majeure is expected to continue .
Any time for performance hereunder (other than any time for payment) shall be
extended by the actual time of delay caused by the Force Majeure event. Except
as provided in the preceding sentence, no such failure or delay shall terminate
this Agreement, and each Party shall use its Commercially Reasonable Efforts to
mitigate any damages incurred by the other Party as a result of the Force
Majeure event and to complete its obligations hereunder as promptly as
reasonably practicable following cessation of the cause or circumstances of such
failure or delay.

 

59



--------------------------------------------------------------------------------

12.8 Amendment. This Agreement may be modified or amended only by written
agreement of the Parties hereto signed by authorized representatives of the
Parties hereto and specifically referencing this Agreement.

12.9 Entire Agreement. This Agreement together with the Ireland Supply Agreement
and the Quality Agreement, each of their appendices, exhibits, schedules and
certificates, and all documents and certificates delivered or contemplated in
connection herewith and therewith constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, representations or understandings of the Parties relating thereto.
There are no other representations, oral or written, except as set forth herein,
or when the Parties are relying to enter into this Agreement.

12.10 Severability. The provisions of this Agreement are severable, and in the
event that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law in any jurisdiction or
jurisdictions within the Territory, such invalidity or unenforceability shall
not in any way affect the validity or enforceability of the remaining provisions
of this Agreement in such jurisdiction, provided that the essential purpose of
this Agreement is not frustrated.

12.11 Expenses. Q-Med and Ireland will each bear their own expenses and the
expenses of their respective Affiliates incurred in connection with the
negotiation and preparation of this Agreement and, except as set forth in this
Agreement, the performance of the obligations contemplated hereby. In connection
with any Action brought to enforce or invalidate any right or obligation arising
hereunder, the Party against whom a judgment is entered shall, in addition to
any other remedy awarded, be obligated to pay the prevailing Party all costs and
expenses of its prosecution or defense of such Action, including attorneys’
fees.

 

60



--------------------------------------------------------------------------------

12.12 Further Actions. Q-Med and Ireland each hereby agrees to use all
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or proper and execute and deliver such
documents and other papers as may be required to make effective the transactions
contemplated by this Agreement.

12.13 Waiver. Any term or provision of this Agreement may be waived at any time
by the Party entitled to the benefit thereof only by a written instrument
executed by such Party. No delay on the part of Q-Med or Ireland in exercising
any right, power or privilege hereunder will operate as a waiver thereof, nor
will any waiver on the part of either Q-Med or Ireland of any right, power or
privilege hereunder operate as a waiver of any other right, power or privilege
hereunder nor will any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

12.14 Relationship of the Parties. The Parties shall each be an independent
contractor in the performance of their respective obligations hereunder, and,
the provisions hereof are not intended to create any partnership, joint venture,
agency or employment relationship between the Parties. Each Party shall be
responsible for and shall comply with all state, local, federal and foreign laws
pertaining to employment taxes, income withholding and other employment related
statutes applicable to that Party. Except as is expressly set forth herein,
neither Party will have any right by virtue of this Agreement to bind the other
Party in any manner whatsoever.

12.15 No Third Party Rights. Other than with respect to the rights of the Q-Med
Indemnified Parties and the Ireland Indemnified Parties, no provision of this
Agreement will be deemed or construed in any way to result in the creation of
any rights or obligations in any person not a Party to this Agreement.

 

61



--------------------------------------------------------------------------------

12.16 Construction. This Agreement will be deemed to have been drafted by both
Q-Med and Ireland and will not be construed against either Party as the
draftsperson hereof.

12.17 Enforcement. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the Parties
shall be entitled to specific performance of the terms of this Agreement, this
being in addition to any other remedy to which they are entitled at law or in
equity.

12.18 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same agreement.

12.19 Headings. The heading references herein are for convenience purposes only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

12.20 Appendices, Exhibits, Schedules and Certificates. Each appendix, exhibit,
schedule and certificate attached hereto is incorporated herein by reference and
made a part of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties execute this Agreement as of the Effective Date.

 

Q-MED AB     CETACEA LIMITED By:  

/s/ Bengt Agerup

    By:  

/s/ Michael Greene

Name:   Bengt Agerup     Name:   Michael Greene Title:   CEO     Title:  
Director       By:  

/s/ Fergus McLoughlin

      Name:   Fergus McLoughlin       Title:   Director

[Signature Page – Ireland License Agreement]

 

63



--------------------------------------------------------------------------------

SCHEDULE A

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

SCHEDULE B

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

SCHEDULE C

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

SCHEDULE D

STRICTLY CONFIDENTIAL

FORM OF CONFIDENTIALITY AGREEMENT

(Individual)

CONFIDENTIALITY AGREEMENT, dated as of             , 2009 (this “Agreement”), by
and between from Q-Med AB, a company formed under the laws of Sweden (the
“Company”), and [INDIVIDUAL], an individual located at [ADDRESS OF INDIVIDUAL]
(the “Recipient”).

 

  A. WHEREAS, pursuant to a Stock Purchase Agreement (the “Purchase Agreement”)
dated as of April [    ], 2009, [Oceana Therapeutics LLC], a Delaware limited
liability company (“Buyer”), has acquired the stock of Q-Med Scandinavia Inc., a
Delaware corporation (“QMS”), from the Company.

 

  B. WHEREAS, after giving effect to the acquisition contemplated by the
Purchase Agreement, the Company has and will continue to develop and manufacture
certain products and, as a result, pursuant to a Supply Agreement to be entered
into between Buyer and the Company (the “Supply Agreement”), Buyer and certain
of its affiliates have had and will continue to have access to certain
non-public, proprietary information of the Company.

 

  C. WHEREAS, as a condition to the Company entering into the Purchase
Agreement, the Company is requiring that certain persons, including Recipient,
who is or will become a member of or observer to the board of directors or board
of managers of Buyer or any of its subsidiaries (including, without limitation,
QMS), enter into this Agreement to ensure that certain proprietary information
remain confidential and retains its commercial value.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations and warranties, covenants and agreements contained herein, the
parties hereto agree as follows:

1. Definitions. For purpose of this Agreement, the following terms shall have
the following meanings:

a. “Commercialization” means any and all activities directed to: (i) marketing,
promoting, distributing, importing, offering to sell and/or selling the
Products, including market research, seeking appropriate reimbursement, billing
and coding support for physicians and clinics, product related public relations,
planning, detailing, marketing, distribution, creative development of visual
sales aids, direct mail, telemarketing and teledetailing, media placement and
advertising, field marketing events, and sales meetings; and (ii) medical
affairs support (including medical education programs, medical meetings and
educational grants), regulatory affairs and quality assurance support (including
adverse event reporting and post-market surveillance studies, whether for
marketing purposes, post-marketing experience investigations, regulatory
compliance or as a condition to obtaining, maintaining or amending a regulatory
approval).



--------------------------------------------------------------------------------

b. “Confidential Material” shall mean any and all Confidential Information, as
that term is defined in the License Agreement by and between the Company and
QMS. “Confidential Material” does not include information (i) that is or becomes
generally available to the public other than as a result of an act or omission
by Recipient or any of its Representatives, (ii) that Recipient receives or has
received on a non-confidential basis from a source other than the Company or any
of its Representatives, provided that such source is not known to Recipient to
be subject to a contractual, legal, fiduciary or other obligation of
confidentiality with respect to such information or (iii) information which is
independently developed, discovered or arrived at by such Recipient without use
of Confidential Material.

c. “Licensed Field” means diagnosis, treatment or prevention of (i) urological
indications including urinary and fecal incontinence, (ii) gastroenterology
focused indications involving the gastrointestinal tract including umbilical
hernia, below, but not including, the vocal chords or (iii) any combination of
the foregoing.

d. “Product” means any and all biocompatible gel compositions containing
polymerized and cross-linked hyaluronic acid, derived from a non-animal source,
and dextranomer microspheres, and all improvements thereof, that, in all such
cases, is a formulation that is capable of being administered by an injection
through a needle for use in the Licensed Field.

e. “Representative” means any employee, officer, director, manager, partner,
agent, advisor, consultant, representative or nominee.

2. Non-Disclosure; Non-Use. Recipient hereby agrees that the Confidential
Material will be kept confidential and that Recipient will not disclose any of
the Confidential Material to any other person and will not use the Confidential
Material other than solely in connection with satisfying Recipient’s lawful
obligations as a member of or observer to the board of directors (or equivalent
governing body) of the Buyer or any of its subsidiaries (including, without
limitation, QMS), as applicable. In any event, Recipient agrees to undertake
precautions to safeguard and protect the confidentiality of the Confidential
Material.

3. Permitted Disclosure. In the event that Recipient is requested or required
(by oral questions, interrogatories, requests for information or documents in
legal, administrative, regulatory or other similar proceedings; subpoena, civil
investigative demand or other similar process) to disclose any of the
Confidential Material, Recipient shall provide the Company with prompt written
notice of any such request or requirement so that the Company may in its sole
discretion seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this letter agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company,
Recipient is nonetheless legally compelled to disclose Confidential Material,
Recipient may, without liability hereunder, disclose only that portion of the
Confidential Material which is legally required to be disclosed, provided that
Recipient use reasonable efforts to preserve the confidentiality of the
Confidential Material, including, without limitation, by using commercially
reasonable efforts to cooperate with the Company, at the Company’s sole expense,
to obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Material.



--------------------------------------------------------------------------------

4. Injunctive Relief. It is further understood and agreed that money damages
would not be a sufficient remedy for any breach of this Agreement by Recipient
and that the Company shall be entitled to equitable relief, including, without
limitation, injunction and specific performance, as a remedy for any such
breach. Such remedies shall not be deemed to be the exclusive remedies for a
breach by Recipient of this Agreement but shall be in addition to all other
remedies available at law or equity to the Company. Recipient further agrees not
to raise as a defense or objection to the request or granting of such relief
that any breach of this agreement is or would be compensable by an award of
money damages and agree to waive any requirements for the securing or posting of
any bond in connection with such remedy.

5. Waiver. It is understood and agreed that no failure or delay by the Company
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

6. Term; Reasonableness of Restrictions. Recipient’s obligations under this
Agreement shall continue indefinitely and shall survive any termination hereof.
Recipient acknowledges and agrees that the restrictions contained herein are
reasonable and necessary to protect the confidentiality and value of the
Confidential Material and that Recipient will receive a benefit by having access
thereto.

7. Miscellaneous.

a. This Agreement is for the benefit of the Company (and its subsidiaries and
affiliates), and shall be governed by and construed in accordance with the laws
of the state of New York applicable to agreements made and to be performed
entirely within the state of New York, without giving effect to New York
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of the laws of another jurisdiction. The
parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the courts of the state of New York for any actions,
suits or proceedings arising out of or relating to this agreement and the
transactions contemplated hereby (and the parties agree not to commence any
action, suit or proceeding relating thereto except in such courts, and further
agree that service of any process, summons, notice or document by U.S.
registered mail to your address set forth above shall be effective service of
process for any action, suit or proceeding brought against you in any such
court). The parties hereby irrevocably and unconditionally waive any objection
to the laying of venue of any action, suit or proceeding arising out of this
agreement or the transactions contemplated hereby in the courts of the state of
New York, and hereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

b. This Agreement contains the entire agreement between us and you regarding its
subject matter and supersedes all prior agreements, understandings, arrangements
and discussions between Recipient and the Company regarding such subject matter.

c. No provision in this Agreement can be waived or amended except by written
consent of the Company, which consent shall specifically refer to this paragraph
(or such provision) and explicitly make such waiver or amendment.



--------------------------------------------------------------------------------

d. This Agreement may be signed by facsimile and in one or more counterparts,
each of which shall be deemed an original but all of which shall be deemed to
constitute a single instrument.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

RECIPIENT      

COMPANY

    Q-MED AB

 

    By:  

 

[NAME OF RECIPIENT]     Name:         Title:  

[Signature Page – Ireland License Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

NASHA Trademark User Instructions

The Deflux® and Solesta™ products are manufactured using Q-Med’s patented NASHA™
technology for the production of the stabilized non-animal hyaluronic acid, also
used in all other Q-Med products. The word mark “NASHA” and the design mark
depicted at the bottom of this document are both trademarks owned by Q-Med AB.

NASHA Word Mark

Instructions for Use

In all use of the trademark NASHA, QMS shall clearly indicate that NASHA is a
trademark owned by Q-Med and in using the trademark follow the below
instructions.

 

  •  

NASHA may only be used in direct conjunction with Deflux and Solesta.

 

  •  

In the use of NASHA, in conjunction with Deflux and Solesta, NASHA shall always
have a clear function as the trademark for the technology and/or the gel that is
manufactured using the technology, on which Deflux and Solesta are based.

 

  •  

NASHA may not be used separately or out of context.

 

  •  

Never indicate or imply that NASHA is an acronym or abbreviation of non-animal
stabilized hyaluronic acid, or that it “means” stabilized non-animal hyaluronic
acid. If NASHA needs to be “explained”, write: “NASHA™ is a patented technology
for the production of stabilized non-animal hyaluronic acid” or equivalent.
Always write: “stabilized non-animal hyaluronic acid” and not “non-animal
stabilized hyaluronic acid”, in order to avoid the use of NASHA™ as an
acronym/abbreviation.

 

  •  

Always write NASHA in uppercase letters.

 

  •  

NASHA with the affixed ® symbol may be used in countries where NASHA has been
registered as a trademark. In all other countries, the ™ symbol shall be used,
including countries where a trademark application is pending. Use ™ also for
material intended for international use, if such use includes both countries in
which NASHA is registered and countries where it is not. For status on trademark
applications and registrations as of the [DATE], please see Exhibit [INSERT] to
the [License Agreement].



--------------------------------------------------------------------------------

  •  

The first time NASHA is used on every page of a document or website, use either
™ or ® to alert the reader that NASHA is a trademark, like this: “NASHA™” or
“NASHA®”.

 

  •  

All use of the NASHA trademark shall be accompanied by the wording “NASHATM/® ,
is a trademark licensed to QMS Therapeutics, Inc. by Q-Med AB (publ)”, somewhere
in the same document.

Examples of Acceptable Use

NASHA may be used as an adjective, like this: “NASHA™ gel”, “NASHA™ technology”
or “patented NASHA™ technology”. The following phrases are examples of
acceptable use of the trademark and may provide guidance.

 

  •  

“The Deflux® product is based on NASHA™ gel, consisting of stabilized hyaluronic
acid and dextranomer microspheres.”

 

  •  

“The NASHA™ gel in SolestaTM includes dextranomer.”

 

  •  

“NASHA™ gels are produced using a patented biotechnological method and
hyaluronic acid of high purity from a non-animal (bacterial) source. The unique
stabilization process used to manufacture the NASHA gel prolongs its residence
time (half-life) within the body. NASHA gel contain only the minimum number of
cross-links needed to ensure that almost every hyaluronic acid molecule in the
network is connected to another molecule. The structure of the hyaluronic acid
in NASHA gels is therefore almost identical to that found in the body, as only
about 1% of the molecule is modified.”

 

  •  

“NASHA™ Gel Half-Life (head line) – The residence time of NASHA gels depends on
the size of the gel beads, the degree of hyaluronic acid cross-linkage, the
concentration of stabilized hyaluronic acid in the gel and the presence of
inflammatory reactions in the area where it is injected.”

 

  •  

“The manufacturing of NASHA™ gel is performed under controlled conditions at
Q-Med AB, Uppsala, Sweden. The manufacturing includes the stabilization of
hyaluronic acid to form NASHA gel.”

 

  •  

“The hyaluronic acid used in the manufacture of NASHA™ is biosynthesized from a
non-animal source.”

 

  •  

“In NASHA™ gel, a very low degree of stabilization (less than 1%) has proven
sufficient to obtain a product with the desired properties.”

 



--------------------------------------------------------------------------------

  •  

“Q-Med has created the NASHA™ technology, a science-based technological platform
that makes it possible to design products with special properties to address
different intended uses and patient needs.

 

  •  

“The hospital healthcare segment includes products based on NASHA™ gels
containing dextranomer beads for use in the treatment of urinal and fecal
incontinence.”

NASHA Design Mark

QMS may only use the design mark (depicted below) on the Deflux and Solesta
products labelling as provided by Q-Med under the Supply Agreement. For use in
any other context QMS shall acquire Q-Med’s prior approval in each case.

 

LOGO [g276679g92w78.jpg]

 



--------------------------------------------------------------------------------

SCHEDULE 2.3(b)

ROW DEFLUX & SOLESTA

 

 

“Month & Year”

 

      Month To Date    Year To Date

(KSEK)

   Deflux    Solesta    Deflux    Solesta

NET SALES

           

Cost of goods sold

              

 

  

 

  

 

  

 

GROSS PROFIT

           

Sales Costs

           

Marketing Costs

           

Admin & Regulatory Costs

           

Depreciation M&S exp.

              

 

  

 

  

 

  

 

TOTAL EXPENSES

           

OPERATING INCOME

           

 



--------------------------------------------------------------------------------

SCHEDULE 2.3(c)

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE 2.3(d)

1. PUNC (Pediatric Uronephrologic Center), 2009 meeting on VUR, June 4-6 in
Gothenburg, [*]

2. SPUS (Society of Pediatric Urologic Surgeons), 2009 meeting, September 10-12
in Canada, [*]

3. EUPSA (European Paediatric Surgeons’ Association), 10th EUPSA CONGRESS 2009
together with the 56th Annual Congress of the British Association of Paediatric
Surgeons, June 17th - June 20th, 2009 in Graz, Austria, [*]

4. ESPU (European Society for Paediatric Urology) 20th Anniversary Congress of
the ESPU, May 6-9, 2009 in Amsterdam, the Netherlands, [*]

5. ESCP (European Society of Colo Proctology), 4th Scientific Meeting, Wednesday
23 - Saturday 26 September 2009, Prague Congress Centre, [*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------

SCHEDULE 8.1(c)

[*]

 

 

* Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 